           Case 6:19-bk-15974-MH                           Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                                      Desc
                                                           Main Document    Page 1 of 68

     Fill in this information to Identify your case:

     United States Bankruptcy Court for the:

     Central District of California
     Case number (If known):   ___________                           Chapter you are filing under:
                                                                     1!21 Chapter 7
                                                                     o   Chapter 11
                                                                     o   Chapter 12
                                                                     o   Chapter 13                                                  DCheck if this is an
                                                                                                                                       amended filing


Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                    12117
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
joint case-and in jOint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "00 you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.


               Identify Yourself

                                        About Debtor 1 :                                                About Debtor 2 (Spouse Only In a Joint Case):
1.     Your full name·
       Write the name that is on your
       government-issued picture
                                         Robert
                                        First name                                                      First name
       identification (for example,
       your driver's license or          Kevin
       passport).                                                                                                name

     . Bring your picture
       identification to your meeting                                                                  'Last name
       with the trustee.
                                        Suffix (Sr., Jr., II, III)                                      Suffix (Sr., Jr., II, III)




2.     All other names you
       have used in the last 8
       years
       Include your married or
       maiden names.




3.     Only the last 4 digits of                          6  0  4  4
       your Social Security             xxx           xx- - -- -- -- -                                  xxx           xx- - - - - - - - ­
       number or federal                OR                                                              OR
       Individual Taxpayer
       Identification number            9xx - xx               ---- ----                                9xx - xx               -------­
       (ITIN)


      Official Form 101                                   Voluntary Petition for Individuals Filing for Bankruptcy                                 page 1
          Case 6:19-bk-15974-MH                   Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                                          Desc
                                                  Main Document    Page 2 of 68




                                 About Debtor 1:                                                About Debtor 2 (Spouse Only In a Joint case):


4.   Any business names
     and Employer                01 have not used any business names or EINs.                   01 have not used any business names or EINs.
     Identification Numbers
     (EIN) you have used in
     the last 8 years            Business name                                                  Business name

      Include trade names and
      doing business as names                                                                   Business name
                                 Business name




                                 EIN                                                            EIN



                                 EIN                                                            EIN



5. Where you live                                                                               If Debtor 2 lives at a different address:


                                 16250 Homecoming Dr, #1235
                                 Number          Street                                                         Street




                                 Chino                                     CA       91708
                                 City                                     State    ZIP Code

                                 San Bernardino County


                                 If your mailing address is different from the one              If Debtor 2's mailing address is different from
                                 above, fill it in here. Note that the court will send          yours, fill it in here. Note that the court will send
                                 any notices to you at this mailing address.                    any notices to this mailing address.



                                 Number          Street                                         Number          Street



                                 P.O. Box


                                 City                                     State     ZIP Code    City                                     State      ZIP Code




6.   Why you are choosing        Check one:                                                     Check one:
     this district to file for
     bankruptcy                  o      Over the last 180 days before filing this petition, I
                                        have lived in this district longer than in any other
                                                                                                o      Over the last 180 days before filing this petition, I
                                                                                                       have lived in this district longer than in any other
                                        district.                                                      district.

                                 o      I have another reason. Explain.                         o      I have another reason. Explain.
                                        (See 28 U.S.C. § 1408.)                                        (See 28 U.S.C. § 1408.)




     Official Form 101                           Voluntary Petition for Individuals Filing for B,ankruptcy                                       page 2
            Case 6:19-bk-15974-MH                         Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                                                          Desc
                                                          Main Document    Page 3 of 68




               Tell the Court About Your Bankruptcy Case


 7. The chapter of the                   Check one. (For a brief description of each, see Notice Required by 11 U.S. C. § 342(b) for Individuals Filing
       Bankruptcy Code you               for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
       are choosing to file
       under
                                     o Chapter 7
                                     o Chapter 11
                                     DChapter 12

                                     o      Chapter 13


 8. How you will pay the fee         0, will pay the entire fee when' file my petition. Please check with the clerk's office in your
                                            local court for more details about how you may pay. Typically, if you are paying the fee
                                            yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                            submitting your payment on your behalf, your attorney may pay with a credit card or check
                                            with a pre-printed address.

                                     0, need to pay the fee in installments. If you choose this option, sign and attach the
                                            Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                     01 request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                            By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                            less than 150% of the official poverty line that applies to your family size and you are unable to
                                            pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                            Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.


9.     Have you filed for     00
       bankruptcy within the 11.
                                                              _ _ _ _ _ _ _ _ _~_ _ _ When _ _ _ _ _ Casenumber _ _ _ _ __
       last 8 years?         LJl'es.        District

                                            District _ _~_ _ _ _ _ _ _ _ _ _ _ _ _ _ When _ _ _ _ _ Case number _ _ _ _ __


                                            District _ _ _ _.. _ _..._ _ .._ _ _ _ _ _ _ When _ _ _ _ _ Case number _ _ _ _ __




 10. Are any bankruptcy              0No
       cases pending or being
       filed by a spouse who is DYes.
       not filing this case with
       you, or by a bUSiness
       partner, or by an       Debtor - - -_ _ _ _ _ _ _~_ _ _ _ _ __                                                      Relationship to you

       affiliate?             District                 _ _ _ _ _ _ _ _ _ _ _ _ _ _ When                           ._ _ _ _ Case number, tfknown_ _ _ _ __



                              Del!tor                                                                                    Relationship to you _ _ _ _ _•_ _ _ __

                              District _ _      --=__ ._______ ------=.--=---                                                                                 --=-=====.
                                                                                                                  ._wase num...b~.~e:r~, :it:.k..::n:ow:::::n..
                                                                                                 When _ _-:::-_ _.C


 11.   Do you rent your              DNo. Go to line 12.
       residence?                    0Yes. Has your landlord obtained an eviction judgment against you?


                                                       o No. Go to line 12.
                                                       DYes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with
                                                         this bankruptcy petition.




       Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 3
           Case 6:19-bk-15974-MH                       Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                                       Desc
                                                       Main Document    Page 4 of 68




              Report About Any Businesses You Own as a Sole Proprietor


12.   Are you a sole proprietor Ii2I No. Go to Part 4.
      of any full- or part-time
      business?                 Dves. Name and location of business
      A sole proprietorship is a
      business you operate as an
      individual, and is not a
      separate legal entity such as
      a corporation, partnership, or
      LLC.                                        Number     Street

      If you have more than one
      sole proprietorship, use a
      separate sheet and attach it
      to this petition.
                                                                                                                      ZIP Code



                                                  Check the appropriate box to describe your business:

                                                  D   Health Care Business (as defined in 11 U.S.C. § 101 (27A))

                                                  D   Single Asset Real Estate (as defined in 11 U.S.C. § 101{51B))

                                                  D Stockbroker (as defined in 11 U.S.C. § 101 (53A»
                                                  D   Commodity Broker (as defined in 11 U.S.C. § 101 (6»

                                                  D   None of the above


13.   Are you filing under              If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
      Chapter 11 ofthe                  can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
      Bankruptcy Code and               most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
                                        any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1 )(B).
      are you a small business
      debtor?
                                        ~ No.     I am not filing under Chapter 11.
      For a definition of small
      business debtor, see              D No.     I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
      11 U.S.C. § 101(510).                       the Bankruptcy Code.

                                        D Ves. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                  Bankruptcy Code.


              Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


14.   Do you own or have any             II' No
      property that poses or Is
      alleged to pose a threat              Yes. What is the hazard?
      of imminent and
      identifiable hazard to
      public health or safety?
      Or do you own any
      property that needs                          If immediate attention is needed, why is it needed?
      immediate attention?
      For example, do you own
      perishable goods, or livestock
      that must be fed, or a bui/ding
      that needs urgent repairs?
                                                   Where is the property?




      Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                  page 4
       Case 6:19-bk-15974-MH                        Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                                            Desc
                                                    Main Document    Page 5 of 68




           Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1 :                                              I   About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether
   you have received a
   briefing about credit             You must check one:                                               You must check one:
   counseling.
                                     Ii2II received a briefing from an approved credit
                                         counseling agency within the 180 days before I
                                                                                                       o   I received a briefing from an approved credit
                                                                                                           counseling agency within the 180 days before I
   The law requires that you             filed this bankruptcy petition, and I received a                  flied this bankruptcy petition, and I received a
   receive a briefing about credit       certificate of completion.                                        certificate of completion.
   counseling before you file for
                                         Attach a copy of the certificate and the payment                  Attach a copy of the certificate and the payment
   bankruptcy. You must
                                         plan, if any, that you developed with the agency.                 plan, if any, that you developed with the agency.
   truthfully check one of the
   following choices. If you
   cannot do so, you are not
                                     o   I received a briefing from an approved credit
                                         counseling agency within the 180 days before I
                                                                                                       o   I received a briefing from an approved credit
                                                                                                           counseling agency within the 180 days before I
   eligible to file,
                                         filed this bankruptcy petition, but I do not have a               filed this bankruptcy petition, but I do not have a
                                         certificate of completion.                                        certificate of completion.
   If you file anyway, the court
                                         Within 14 days after you file this bankruptcy petition,           Within 14 days after you file this bankruptcy petition,
   can dismiss your case, you
                                         you MUST file a copy of the certificate and payment               you MUST file a copy of the certificate and payment
   will lose whatever filing fee
                                         plan, if any.                                                     plan, if any.
   you paid, and your creditors
   can begin collection activities
   again.
                                     o   I certify that I asked for credit counseling
                                         services from an approved agency, but was
                                                                                                       o   I certify that I asked for credit counseling
                                                                                                           services from an approved agency, but was
                                         unable to Obtain those services during the 7                      unable to obtain those services during the 7
                                         days after I made my request, and exigent                         days after I made my request, and exigent
                                         circumstances merit a 3O-day temporary waiver                     circumstances merit a 3O-day temporary waiver
                                         of the requirement.                                               of the requirement.
                                         To ask for a 30-day temporary waiver of the                       To ask for a 30-day temporary waiver of the
                                         requirement, attach a separate sheet explaining                   requirement, attach a separate sheet explaining
                                         what efforts you made to obtain the briefing, why                 what efforts you made to obtain the briefing, why
                                         you were unable to obtain it before you filed for                 you were unable to obtain it before you filed for
                                         bankruptcy, and what exigent circumstances                        bankruptcy. and what exigent circumstances
                                         required you to file this case.                                   required you to file this case.
                                         Your case may be dismissed if the court is                        Your case may be dismissed if the court is
                                         dissatisfied with your reasons for not receiving a                dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                         briefing before you filed for bankruptcy.
                                         If the court is satisfied with your reasons. you must             If the court is satisfied with your reasons, you must
                                         still receive a briefing within 30 days after you file.           still receive a briefing within 30 days after you file.
                                         You must file a certificate from the approved                     You must file a certificate from the approved
                                         agency. along with a copy of the payment plan you                 agency, along with a copy of the payment plan you
                                         developed, if any. If you do not do so, your case                 developed, if any. If you do not do so, your case
                                         may be dismissed.                                                 may be dismissed.
                                         Any extension of the 30-day deadline is granted                   Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15                  only for cause and is limited to a maximum of 15
                                         days.                                                             days.

                                     o   I am not required to receive a briefing about
                                         credit counseling because of:
                                                                                                       o   I am not required to receive a briefing about
                                                                                                           credit counseling because of:

                                         o   Incapacity.    I have a mental illness or a mental
                                                            deficiency that makes me
                                                                                                           o   Incapacity.    I have a mental illness or a mental
                                                                                                                              deficiency that makes me
                                                            incapable of realizing or making                                  incapable of realizing or making
                                                            rational decisions about finances.                                rational decisions about finances.
                                         o   Disability.    My physical disability causes me
                                                            to be unable to participate in a
                                                                                                           o   Disability.    My phYSical disability causes me
                                                                                                                              to be unable to participate in a
                                                            briefing in person, by phone, or                                  briefing in person, by phone, or
                                                            through the internet, even after I                                through the internet, even after I
                                                            reasonably tried to do so.                                        reasonably tried to do so.
                                         o   Active duty. I am currently on active military
                                                          duty in a military combat zone.
                                                                                                           o   Active duty. I am currently on active military
                                                                                                                            duty in a military combat zone.
                                         If you believe you are not required to receive a                  If you believe you are not required to receive a
                                         briefing about credit counseling, you must file a                 briefing about credit counseling, you must file a
                                         motion for waiver of credit counseling with the court.            motion for waiver of credit counseling with the court.




     Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                       page 5
          Case 6:19-bk-15974-MH                          Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                                                Desc
                                                         Main Document    Page 6 of 68




             Answer These Questions for Reporting Purposes

                                     16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
16. What kind of debts do                 as "incurred by an individual primarily for a personal, family, or household purpose."
      you have?
                                          o      No, Go to line 16b.
                                          ~ Yes. Go to line 17.
                                     16b. Are your debts primarily business debts? Busiress debts are debts that you incurred to obtain
                                          money for a business or investment or through the operation of the bUSiness or investment.

                                          o      No, Go to line 16c,
                                          o      Yes. Go to line 17.

                                     16c. State the type of debts you owe that are not consumer debts or business debts.



17.   Are you filing under
      Chapter 7?                     o   No. I am not filing under Chapter 7. Go to line 18.

      Do you estimate that after ~ Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
      any exempt property is            administrative expenses are paid that funds will be available to distribute to unsecured creditors?
      excluded and                     ~NO
      administrative expenses
      are paid that funds will be      DYes
      available for distribution
      to unsecured creditors?

18.   How many creditors do
      you estimate that you
                                         1-49                                                  01,000-5,000                         o  25,001-50,000
                                         50-99                                                 05,001-10,000                        050,001-100,000
      owe?                               100-199                                               o  10,001-25,000                     o  More than 100,000
                                         200-999

                                     ~ $0-$50,000
19. How much do you
      estimate your assets to
      be worth?
                                     0$50,001-$100,000
                                     0$100,001-$500,000
                                                                                               0$1,000,001-$10 million
                                                                                               o
                                                                                               o
                                                                                                  $10,000,001-$50 million
                                                                                                  $50,000,001-$100 million
                                                                                                                                    B  $500,000,001-$1 billion
                                                                                                                                       $1,000,000,001-$10 billion
                                                                                                                                    0$10,000,000,001-$50 billion
                                     0$500,001-$1 million                                      0$100,000,001-$500 'million          o  More than $50 billion

20.   How much do you                o   $0-$50,000                                            0$1,000,001-$10 million              0$500,000,001-$1 billion
      estimate your liabilities
      to be?
                                     I!a $50,001-$100,000                                      o  $10,000,001-$50 million           0$1,000,000,001-$10 billion
                                     0$100,001-$500,000                                        0$50,000,001-$100 million            0$10,000,000,001-$50 billion
                                     0$500,001-$1 million                                      0$100,000,001-$500 million           o  More than $50 billion
             Sign Below

                                     I have examined this petition, and I declare under penalty of perjury that the information provided is true and
For you                              correct.
                                     If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13
                                     of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                     under Chapter 7.
                                     If no attorney represents me and I did not payor agree to pay someone who is not an attorney to help me fill out
                                     this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).
                                     I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                     I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                     with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                     18 U.S.C.              , 1519, and 3571.

                                                                                                                   x
                                                                                                                       Signature of Debtor 2

                                         Executed on -:-:-:O..,..6/_2.,...8-::/2c;:O_1...,.9:-=-::­                    Executed on _ _~--:---::-_
                                                                MM       / DD        /YYVY                                          MM I DD    /YYVY




          Official Form 101                                      Voluntary Petition for Individuals Filing for Bankruptcy                                      page 6
      Case 6:19-bk-15974-MH                    Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                                           Desc
                                               Main Document    Page 7 of 68




                                I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility
For your attorney, jf you are   to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
represented by one              available under each hapter for which the person is eligible. I also certify that I have delivered to the debtor(s)
                                the notice requir        11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that I have no
If you are not represented      knowledge aft           quiry th     infor:.c~ion in the schedules filed with the petition is incorrect.
by an attorney, you do not
need to file this page.         j( .,,",                                  L                         Date           06/28/2019
                                                                                                                  -------------------
                                                                                                                  MM     DO /YYYY



                                     Fred Edwards
                                   Printed name

                                     Edwards Legal
                                        name

                                    4195 Chino Hills Pkwy
                                   Number      Street

                                    #1024
                                    Chino Hills                                                     CA             91709
                                                                                                                  ZIP Code




                                   Contact phone   (909)88_8_-_8_58_8~_ _ __               ·' dd
                                                                                        Emal a ress
                                                                                                       fedwards@edwardslegalsocal.com
                                                                                                                               ._ __



                                    317309                                                          CA
                                   8arnumber                                                       State




       Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                   page 7
         Case 6:19-bk-15974-MH                   Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                                     Desc
                                                 Main Document    Page 8 of 68


                             STATEMENT OF RELATED CASES
                          INFORMATION REQUIRED BY LBR 1015-2
           UNITED STATES BANKRUPTCY COURT, CENTRAL DISTRICT OF CALIFORNIA

1.   A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has previously been filed by or
     against the debtor, hislher spouse, his or her current or former domestic partner, an affiliate of the debtor, any
     copartnership or joint venture of which debtor is or formerly was a general or limited partner, or member, or any
     corporation of which the debtor is a director, officer, or person in control, as follows: (Set forth the complete number
     and title of each such of prior proceeding, date filed, nature thereof, the Bankruptcy Judge and court to whom
     assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list any real property
     included in Schedule A that was filed with any such prior proceeding(s).)
      None



2.   (If petitioner is a partnership or joint venture) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform
     Act of 1978 has previously been filed by or against the debtor or an affiliate of the debtor, or a general partner in the
     debtor, a relative of the general partner, general partner of, or person in control of the debtor, partnership in which the
     debtor is a general partner, general partner of the debtor, or person in control of the debtor as follows: (Set forth the
     complete number and title of each such prior proceeding, date filed, nature of the proceeding, the Bankruptcy Judge
     and court to whom assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list
     any real property included in Schedule A that was filed with any such prior proceeding(s).)
      None



3.   (If petitioner is a corporation) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has
     previously been filed by or against the debtor, or any of its affiliates or subsidiaries, a director of the debtor, an officer
     of the debtor, a person in control of the debtor, a partnership in which the debtor is general partner, a general partner
     of the debtor, a relative of the general partner, director, officer, or person in control of the debtor, or any persons, firms
     or corporations owning 20% or more of its voting stock as follows: (Set forth the complete number and title of each
     such prior proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether
     still pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule A
     that was filed with any such prior proceeding(s).)
      None



4.   (If petitioner is an individual) A petition under the Bankruptcy Reform Act of 1978, including amendments thereof, has
     been filed by or against the debtor within the last 180 days: (Set forth the complete number and title of each such
     prior proceeding, date filed, nature of proceeding, the Bankruptcy Judge ~nd court to whom assigned, whether still
     pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule A
     that was filed with any such prior proceeding(s).)
      None


I declare, under penalty of perjury, that the foregoing is true and correct.



Executed at Rancho Cucamonga                ,California


Date: 06/28/2019
                                                                                       Signature of Joint Debtor


          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                         Page 1                    F 1015-2.1.STMT.RELATED.CASES
          Case 6:19-bk-15974-MH                                    Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                                                               Desc
                                                                   Main Document    Page 9 of 68


 Fill in this information to identify your case.

                     Robert Kevin Vasquez
 Debtor 1"
                     Firs! Name                      Middle Name                    last Name

 Debtor 2
 (Spouse. if filing) First Name                      Middle Name                    Last Name


 United States Bankruptcy         Court for the: Central District of California

 Case number                                                                                                                                                              o    Check if this is an
                                                                                                                                                                               amended filing




Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                 12115
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.


                Summarize Your Assets


                                                                                                                                                                      Your assets
                                                                                                                                                                      Value of what you own
I. Schedule AlB: Property (Official Form 106A1B)
    la. Copy line 55, Total real estate, from Schedule AlB......"" ....... " .....................................................................................         $0.00

    lb.   Copy line 62, Total personal property, from Schedule AlB............................................................................................ .           $17,692.38

    lc. Copy line 63, Total of all property on Schedule AlB .......................................................................................................   11.-_$_1_7_,6_9_2_._3_8__.....


                Summarize Your Liabilities



                                                                                                                                                                       Your liabilities
                                                                                                                                                                       Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 1060)
    2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D ............                                        $16,361.00

3. Schedule ElF: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                           $41,235.00
    3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule ElF .......................................... .

   3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule ElF...................................... .
                                                                                                                                                                       + $23,147.77

                                                                                                                                     Your total liabilities                $80,743.77


                Summarize Your Income and Expenses


4. Schedule I: Your Income (Official Form 1061)
    Copy your combined monthly income from line 12 of Schedule I ........................................................................................                  $2,923.57
                                                                                                                               ,
5. Schedule J: Your Expenses (Official Form 106J)
    Copy your monthly expenses from line 22c of Schedule J ..................................................................................................              $2,811.82




Official Form 106Sum                                Summary of Your Assets and Liabilities and Certain Statistical Information                                                   page 1 of 2
           Case 6:19-bk-15974-MH                                  Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                            Desc
                                                                  Main Document    Page 10 of 68
               Robert Kevin Vasquez
Debtor 1                                                                                                Case number   Iilknown)_ _ _ _ _ _ _ _ _ _ _ __
              """Flrs='"""Nam=-=-
                             .• - - " 7     d1e, Name·-----:L-c:
                                       M"'id7.                ..'""tN " " " " : O - : . - - - - - - ­




            Answer These Questions for Administrative and Statistical Records


6. Are you filing for bankruptcy under Chapters 7.11. or 13?

    o No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
    ~ Yes

7. What kind of debt do you have?

   El   Your debts are primarily consumer debts. Consumer debts are those "incurred by an irldividual primarily for a personal,
        family. or household purpose: 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

    o Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
        this form to the court with your other schedules.



8. From the Statement of Your Current Monthly Income. Copy your total current monthly income from Official
    Form 122A-1 Une 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                       5.182.83
                                                                                                                                       $   -----­



9. Copy the following special categories of claims from Part 4, line 6 of Schedule ElF:


                                                                                                               Total claim


     From Part 4 on Schedule ElF, copy the following:


                                                                                                               $
                                                                                                                         32,000.00
   9a. Domestic support obligations (Copy line 6a.)


                                                                                                               $
                                                                                                                          9,235.00
   9b. Taxes and certain other debts you owe the government. (Copy line 6b.)


   90. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                         $
                                                                                                                              0.00


                                                                                                               $
                                                                                                                              0.00
   9d. Student loans. (Copy line 6f.)


   ge. Obligations arising out of a separation agreement or divorce that you did not report as                 $
                                                                                                                              0.00
       priority claims. (Copy line 6g.)

   9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)                   +$
                                                                                                                              0.00


   9g. Total. Add lines 9a through 9f.                                                                         $
                                                                                                                          41,235.00




    Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information             page 2 of2
             Case 6:19-bk-15974-MH                 Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                                                   Desc
                                                  Main       Document
Fill in this information to identify your case and this filing:
                                                                      Page 11 of 68

                    Robert Kevin Vasquez
Debtor 1
                    First Name                   MiddieNamo                 Last Name

Debtor 2
(Spouse, if filing) Fi<St Name                   Middle Name                Last Name


United States Bankruptcy Court for the: Central District of California

Case number
                                                                                                                                           o Check if this is an
                                                                                                                                                   amended filing

Official Form 106A1B
Schedule AlB: Property                                                                                                                                       12115

In each category, separately list and describe items. List an asset only once. II an asset fits in more than one category, list the asset in the
category where you think It fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

               Describe Each Residence Buildi                              or Other Real Estate You Own or Have an Interest In
1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

   [2] No. Go to Part 2.
   o Yes. Where is the property?                                    What is the property? Check all that apply.
                                                                                                                      Do not deduct secured cfaims or exemptions. Put
                                                                    o Single-family home                              the amount of any secured claims on Schedule D:
      1.1.
             Street address, il available, or other description
                                                                    o Duplex or multi-unit building                   Creditors Who Have Claims Secured by Property:

                                                                    o Condominium or cooperative                      Current value of the Current value of the
                                                                    o Manufactured or mobile home                     entire property?     portion you own?
                                                                    OLand                                             $ - _.. _ - - - $ _ - - - - ­
                                                                    o Investment property                             Describe the nature of your ownership
                                                                    o Timeshare                                       interest (such as fee simple, tenancy by
                                                                    o Other _ _ _.                                    the entireties, or a life estate), if known.

                                                                    Who has an interest in the property? Check one.                           ..   __ __._---
                                                                                                                                                       ..


                                                                    o Debtor 1 only                                   DCheck If this is community property
                                                                    o Debtor 2 only
                                                                    CJ Debtor 1 and Debtor 2 only
                                                                    o At least one of the debtors and another
                                                                    Other information you wish to add about this item, such as local
                                                                    property identification number:




    If you own or have more than one, list here:                   What Is the property? Check all that apply.        Do not deduct secured clalms or exemptions. Put
                                                                   o Single-family home                               the amount of any secured claims on Schedule D:
      1.2.                                                         o Duplex or multi-unit building                    Creditors Who Have Claims Secured by Property.
             Street address, if available, or other description
                                                                   o Condominium or cooperative                       Current value of the         Current value of the
                                                                   o     Manufactured or mObile home                  entire property?             portion you own?
                                                                   OLand                                              $                            $_----­
                                                                   o     Investment property
                                                                   o     Timeshare                                    Describe the nature of your ownership
             City                            State      ZIP Code
                                                                   o     Other _ _ ._ _._ _._ _ _ __                  interest (such as fee simple, tenancy by
                                                                                                                      the entireties, or a life estate), if known.
                                                                   Who has an interest in the property? Check one.
                                                                   o Debtor 1 only
                                                                   o Debtor 2 only
                                                                   o     Debtor 1 and Debtor 2 only                   DCheck If this Is community property
                                                                                                                        (see instructions)
                                                                   OAt least one of the debtors and another,

                                                                   Other information you wish to add about this Item, such as local
                                                                   property identification number:




                                                                                                                                                       page 1 of .10.
          Case 6:19-bk-15974-MH                            Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                                    Desc
                                                           Main Document    Page 12 of 68



                                                                What is the property? Check all that apply.       Do not deduct secured claims or exemptions. Put
                                                                o Single-family home                              the amount of any secured claims on Schedule D:
                                                                                                                  Creditors Who Have Claims Secured by Property.
          Street address. if available, or other description    o Duplex or multi-unit building
                                                                o Condominium or cooperative                      Current value of the      Current value of the
                                                                o Manufactured or mobile home                     entire property?          portion you own?

                                                                OLand
                                                                o Investment property                             Describe the nature of your ownership
          City                            State      ZIP Code   0 Timeshare                                       Interest (such as fee simple, tenancy by
                                                                o Other - - - - ­                                 the entireties, or a life estate), if known.
                                                                Who has an interest in the property? Check one.
                                                                o Debtor 1 only
                                                                o Deblor 2 only
                                                                ODebtor 1 and Debtor 2 only                       o Check if this is community property
                                                                                                                     (see instructions)
                                                                OAt least one of the debtors and another
                                                                Other information you wish to add about this item, such as local
                                                                property identification number:




             Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

   DNa
   IZI Yes
   3.1.   Make:     Suz~ ___.. _ __                             Who has an interest in the property? Check one.   Do not deduct secured claims or exemptions. Put
                                                                                                            I     the amount of any secured claims on Schedule D:
          Model:    Motorcycle                                  IZI Debtor 1 only                                 Creditors Who Have Claims Secured by Property.
                                       2011                     o Debtor 2 only
          Year:
                                       75000
                                                                o Debtor 1 and Debtor 2 only                      Current value ot the
                                                                                                                  entire property?
                                                                                                                                            Current value of the
                                                                                                                                            portion you own?
          Approximate mileage:                                  o At least one of the debtors and another
          Other information:
                                                                                                                  $4,000.00                 $4,000.00
                                                                OCheck If this Is community property (see
                                                                  instructions)




   if you own or have more than one, describe here:
   3.2.   Make:    _T_o-'y__o_ta_ ______                        Who has an Interest in the property? Check one.   Do not deduct secured claims or exemptions. Put
                                                                                                                  the amount 01 any secured claims on Schedule D:
          Model:    Corrolla                                    (2] Debtor 1 only                                 Creditors Who Have Claims Secured by Property.

                                       2017                     o Debtor 2 only
          Year:
                                                                o Debtor 1 and Debtor 2 only                      Current value of the
                                                                                                                  entire property?
                                                                                                                                            Current value of the
                                                                                                                                            portion you own?
          Approximate mileage:         53000                    o At least one of the debtors and another
          Other information:
   Col'idition:Good; Uc#8FLV262
                                                                                                                  $11,000.00                $.l1 ,000.00
                                                                OCheck if this is community property (see
                                                                  instructions)




                                                                                                                                                  page~of~
          Case 6:19-bk-15974-MH                   Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                                        Desc
                                                  Main Document    Page 13 of 68




                                                        Who has an Interest in the property? Check one.      Do not deduct secured claims or exemptions. Put
          Make:
                                                                                                             the amount of any secured claims on Schedule D:
          Model:                                           Debtor 1 only                                     Creditors Who Have Claims SecunK/ by Property.
                                                           Debtor 2 only
          Year:                                                                                              Current value of the      Current value of the
                                                           Debtor 1 and Debtor 2 only
          Approximate mileage:
                                                                                                             entire property?          portion you own?
                                                           At least one of the debtors and another
          Other information:
                                                          ICheck if this is community property (see          $_------                  $
                                                           instructions)




          Make: _____________________                   Who has an interest in the property? Check one.      Do not deduct secured claims or exemptions. Put
                                                                                                             the amount of any secured claims on Schedule D:
          Model:                                           Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
                                                           Debtor 2 only
          Year:                                                                                              Current value of the      Current value of the
                                                           Debtor 1 and Debtor 2 only
          Approximate mileage:                                                                               entire property?          portion you own?
                                                           At least one of the debtors and another
          Other information:
                                                           Check if this is community property (see                                    $.------­
                                                           instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
   ". No
     . Yes


                                                       Who has an interest in the property? Check one.       Do not deduct secured claims or exemptions. Put
   4.1.   Make:
                                                                                                             the amount of any secured claims on Schedule D:
                                                          . Debtor 1 only
          Model: - - - . - - . - -..------­                                                                  Creditors Who Have Claims Secured by Property.
                                                           Debtor 2 only
          Year:
                                                          : Debtor 1 and Debtor 2 only                       Current value of the      Current value of the
          Other information:                               At least one of the debtors and another           entire property?          portion you own?

                                                           Check if this is community property (see          $
                                                           instructions)                                      .---­      -----­



   If you own or have more than one, list here:
                                                       Who has an interest in the property? Check one.       Do not deduct secured claims or exemptions. Put
   4.2.   Make:    ------.--.--­                                                                             the amount of any secured claims on $i;hedu/e D:
          Model:                                           Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
                                                           Debtor 2 only
          Year:                                                                                              Current value of the      Current value of the
                                                           Debtor 1 and Debtor 2 only
                                                                                                             entire property?          portion you own?
          Other information:                               At least one of the debtors and another


                                                           Check if this is community property (see          $'-------­
                                                           instructions)




                                                                                                                                              page~of~
           Case 6:19-bk-15974-MH                                            Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                                                                                                        Desc
                                                                            Main Document    Page 14 of 68



               Describe Your Personal and Household Items

                                                                                                                                                                                                                           Current value of the
Do you own or have any legal or equitable interest in any of the following Items?                                                                                                                                          portion you own?
6. Household goods and furnishings                                                                                                                                                                                        Do not deduct secured claims
                                                                                                                                                                                                                          or exemptions.
   Examples: Major appliance!;, furniture, Hnens,china, kitchE:lnwarE:l
   CJ    No                             ;Couches, table, chairs; Bed                      .

   lEI   Yes. Describe ........ .

                                                                                                                                                                                                                               $ 750.00

7. Electronics

   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
                    collections; electronic devices inciudingceU ph()nes, c(imeras,mediaplayers, games
   o     No                        50inch tv
   I2IYes. Describe ........ .                                                                                                                                                                                                  350.00

8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
             stamp, coin, ?r baseball card coliecti(l~~;()ther·c~II.J.~~i()'~:;J,"r:r:"~.f!1.<?!~I~~!~~<?I!~!.~I.~:~ ~ ~                                . ._........... . . . . . . . ~mm.~
                                                                                                                                                                                          . . . . . . ._ " ". . . .- - . . ,



   lEI   No
   o     Yes. Describe.                                                                                                                                                                                                         0.00

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
                    and kayaks; carpentry tools; musical instruments
   lEI   No
   o     Yes. Describe ......... :                                                                                                                                                                                              0.00

10. Firearms
   Examples: Pistols, rifles, shotguns, ammunition. and related equipment
   lEI   No
   o Yes. Describe......... ,                                                                                                                                                                                                   0.00

11. Clothes
   Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
   IEI~                                                                               ,                    .     ,.
   o     Yes. Describe......... .                                                                                                                                                                                               0.00


12. Jewelry
   Examples: Everyday jewelry. costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
             gOld, silver
   Cl    No                              weddinilbands
   121 Yes. Describe........ ..                                                                                                                                                                                                 1,000.00

13. Non-farmanimals
   Examples: Dogs, cats, birds, horses
   El    No
   Cl    Yes. Describe ......... .                                                                                                                                                                                             $0.00

14.Any other personal and household itell1 syou did not alrea~ynst,                                            in<:llJ~illgal1y~el1lt~lIi~!lYOIJ~id                       not list

   121 No                                                                                                                                                                                                                 I
   Cl    Yes. Give specific                                                                                                                                                                                               1$ 0.00
         information .............. .
                                                                                                                                                                                                                          l
                                                                                                                                                                                                                .......·.. r ---:::-:-=-:-:-------,
15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached                                                                                                               $ 2,100.00
   for Part 3. Write that number here ...................................................................................................................................................... oJ­


                                                                                                                                                                                                                                       page~of 10
           Case 6:19-bk-15974-MH                                                      Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                                                                                          Desc
                                                                                      Main Document    Page 15 of 68



                Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following?                                                                                                                                            Current value of the
                                                                                                                                                                                                                       portion you own?
                                                                                                                                                                                                                       Do not deduct secured claims
                                                                                                                                                                                                                       Of exemptions.


16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

   121   No
   o     yes....................................................................................................................................................................   Cash: .......................



17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
              and other similar institutions. If you have multiple accounts with the same institution, list each.
   o     No
  121 yes .....................                   Institution name:


   17.1. Checking account:                        Chase Checking                                                                                                                                                        $200.00
   17.2. Checking accou nt:

   17.3. Savings account:                         Chase Savings                                                                                                                                                             50.00
   17.4. Savings account:
                                                                                                                                                                                                                        $'-------­
   17.5. Certificates of deposit:

   17.6. Other financial account: _ _ _ _ _ _...______________________________

   17.7. Other finanCial account: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

   17.8. Other financial account: ____________________________________
                                                                                                                                                                                                                        $_----­
   17.9.Otherfinancialaccount: _ _ _ _ _._________________.._ _._ _._ _ _ _ _ _ _ __
                                                                                                                                                                                                                        $'--------­



18. Bonds,mutual funds, or publicly traded stocks
   Examples: Bond funds, investment accounts with brokerage firms, money market accounts
  121 No
  Dyes..................
   Institution or issuer name:

                                                                                                                                                                                                                        $_--­
                                                                                                                                                                                                                        $'--------­
                                                                                                                                                                                                                        $



19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an Interest in
   an LLC, partnership, and jOint venture
  121  No
  o   Yes. Give specific
      information about
      them .........................
  Name of entity:                                                                                                                                                                         % of ownership:

                                                                                                                      ------.--.------                                                        ---_%
                                                                                                                                                                                                                   %    $._------­
                                                                                                                                                                                              ---­
                                                                                                                                                                                              ---_%


                                                                                                                                                                                                                                    page~of~
            Case 6:19-bk-15974-MH                              Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                        Desc
                                                               Main Document    Page 16 of 68


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
    IZlNo
    DYes. Give specific
      information about
      them ...................... .
     Issuer name:

                                                                          ..   __ __. _ - - - - ' - - - - - - - - - ­
                                                                                   .




21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401 (k), 403(b). thrift savings accounts, or other pension or profit-sharing plans

    IZlNo
   DYes. List each
     account separately.                Institution name:
     Type of account:

 401 (k) or similar plan;

 Pension plan:                                                                                                                     $--------­
 IRA:                           -~.--        --
                                            ..      .. --.---~-------..--------~---------                                          $._--­
 Retirement account:                                                                                                               $.---~
 Keogh:                         ------ --"-­                        ---~------------------.-----
                                                                                                                                   $----_.

 Add itional accou nt                                                                                                              $_----­
 Additional account
                                                                                                                                   $_-----­

22. Security depOSits and prepayments
   Your share of all unused deposits you have made so that you may continue service or use from a company
   Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
   companies, or others

    0No
   Dyes ..................... .         Institution name or individual:
Electric:

Gas:

Heating oil:

Rental unit:

Prepaid rent:                                                                                                                      $,------­
Telephone:

Water:

Rented furniture:                                                                                                                  $_----­
Other:




23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

    IZlNo
    Dyes ......................... .   ISsuer name and description:

                                                                                                                                   $_-----­
                                                                                                                                   $,------­
                                                                                                                                   $_-----­

                                                                                                                                       pags~cf~
              Case 6:19-bk-15974-MH                                Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                                           Desc
                                                                   Main Document    Page 17 of 68



24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
      26 U,S.C. §§ 530(b}(1), 529A(b), and 529(b)(1}.
      IZ1 No
      DYes ............... .....................   Institution name and description. Separately file the records of any interests.11 U.S.C. § 521 (c)

                                                                                                                                                        $,-----­
                                                                                                                                                        $--~--­
                                                                                                                                                        $._----­

25. Trusts, equitable or future interests in property (other than anything listed in line 1). and rights or powers
      exercisable for your benefit

      0No
      o Yes. Give specific
           information about them...


26.   Patents, copyrights, trademarks, trade secrets, anciotller Intelll~tlual Df[)Df!!rtv
      Examples: Intemet domain names, websites, proceeds from royalties and licensing agreements
      0No
      o Yes. Give specific
            information about them...


27. Licenses, franchises, and other general intangibles
      Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
      IZ1 No
      o Yes. Give specific                                                                                                                              $O.OQ _ _ __
           information about them...


Money or property owed to you?                                                                                                                          Current value of the
                                                                                                                                                        portion you own?
                                                                                                                                                        Do not deduct secured
                                                                                                                                                        claims or exemptions.

28. Tax     refunds owed to you
      IZ1 No
      o Yes. Give specific information                                                                                         Federal:              $0.00
                  aboullhem, including whether
                  you already filed the returns                                                                                Slale:                 0.00
                  and the tax years..................... ..                                                                                           0.00
                                                                                                                               Local:



29. Family support
      Examples: Past due or lump sum alimony. spousal support. child support. maintenance. divorce settlement, property settlement
      IZ1 No
      o Yes. Give specific information..............                                                                          Alimony:                   0.00
                                                                                                                              Maintenance:              $0.00
                                                                                                                              Support:                  $0.00
                                                                                                                              Divorce settlement:       $0.00      _ __
                                                                                                                              Property settlement:       0.00
30. Other amounts someone owes you
      Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay. vacation pay. workers' compensation,
                Social Security benefits; unpaid loans you made to someone else
      0No
      o Yes. Give specific information.                                                                                                                 sO.OO


                                                                                                                                                                  page ~ of     .2.?
          Case 6:19-bk-15974-MH                             Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                                               Desc
                                                            Main Document    Page 18 of 68



31. Interests in insurance policies
    Examples: Health. disability, or life insurance; health savings account (HSA); credit. homeowner's, or renter's insurance
   0No
   o Yes. Name the insurance company                     Company name:                                     Beneficiary :                            Surrender or refund value:
              of each policy and list its value ..

                                                                                                                                                    $'----------­
                                                                                                                                                    $,-----­
                                                                                                                                                    $
32. Any interest in property that is due you from someone who has died
   If you are the beneficiary of a living trust. expect proceeds from a life insurance policy, or are currently entitled to receive
   property because someone has died.
   0No
   o Yes. Give specific information....... " .... .
33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples; Accidents, employment disputes, insurance claims, or rights to sue
   0No
   o Yes. Describe each claim ......................
34. Other contingent and unliquidated claims of every nature, Including counterclaims of the debtor and rights
    to set off claims
   ONo
   IZI Yes. Describe each claim ......................                                                                                              $342.38


35. Any financial assets you did not already list
   0No
   o   Yes. Give specific information ........... .
                                                                                                                                                  I1$0.00




              Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest In any bUSiness-related property?
   IZI No. Go to Part 6.
   o Yes. Go to line 38.
                                                                                                                                                  Current value of the
                                                                                                                                                  portion you own?
                                                                                                                                                  Do not deduct secured daims
                                                                                                                                                  or exemptions.

38. Accounts receivable or commissions you already earned
   ONo
   D   Yes. Describe .......


39. Office equipment, furnishings, and supplies
   Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

   ONo
   o Yes. Describe .......

                                                                                                                                                              page~of~
           Case 6:19-bk-15974-MH                     Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                                  Desc
                                                     Main Document    Page 19 of 68



40. Machinery,      fixtures, equipment, supplies you use in business, and tools of your trade

   DNa
   D Yes. Describe .......



41 . Inventory
   DNa
   D Yes. Describe .......


42. Interests   in partnerships or Joint ventures
   DNa
   D Yes. Describe ....... Name of entity:                                                                  % of ownership:

                                                                                                            --_%

                                                                                                            --_%              $~---------------
                                                                                                            --_%              $_--------------­
43. Customer lists,
                mailing lists, or other compilations
   DNo
   D Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
               DNa
               D Yes. Describe.........
                                                                                                                              $,--------------­

44. Any
      business-related property you did not already list
   DNa
   D Yes, Give specific
     infomnation .........                                                                                                    $,--------­
                                                                                                                              $,--------------­

                                      --------------------­                                      --­    -----.--­
                                                                                                       ..




                                                                                                                              $,-------­

                                                                                                                              $_-----­




                Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                If you own or have an interest in farmland, list It in Part 1.


46, Do   you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
   o No. Go to Part 7.
   D Yes. Go to line 47.
                                                                                                                              Current value of the
                                                                                                                              portion you own?
                                                                                                                              Do not deduct secured claims
                                                                                                                              or exemptions.
47. Farm animals
   Examples: Livestock, poultry. farm-raised fish
   DNa
   Dyes ..........................,

                                                                                                                                $-_._---­



                                                                                                                                          page~of~
             Case 6:19-bk-15974-MH                                             Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                                                                                                   Desc
                                                                               Main Document    Page 20 of 68



48. Crops-either growing or harvested

    DNo
    D Ves. Give specific
      information.............
                                                                                                                                                                                                                             $'-------­
49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
    DNo
    DVes ..........................



50. Farm and fishing supplies, chemicals, and feed

    DNo
    DVes ..........................

                                                                                                                                                                                                                             $_-----­
51. Any farm- and commercial fishing-related property you did not already list
    DNo
    D Ves. Give specific
      information.............
                                                                                                                                                                                                                             $'------­
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached                                                                                                               $0.00
    for Part 6. Write that number here ........................................................................................................................................................                  -+

                   Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
     Examples: Season tickets, country club membership
                                                                                                                                                                     ,......
    0No
    D Ves. Give specific
      information.............




54. Add the dollar value of all of your entries from Part 7. Write that number here ...................................................................                                                          -+           $0.00



                   List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2 ............                       ..............................................................................................................................................-+    $._0_.0_0_ _ __

56. Part 2: Total vehicles, line 5                                                                                      $15,000.00
                                                                                                                                          ---­
57. Part 3: Total personal and household items, line                                   15                               $2,100.00

58. Part 4: Total financial assets, line 36                                                                             $592.38

59. Part 5: Total business-related property, line 45                                                                    $0.00

60. Part 6: Total farm- and fishing-related property, line 52                                                           $0.0_0_ _ __

61. Part 7: Total other property not listed, line 54                                                               + $~ _ _ __
62. Total personal property. Add lines 56 through 61....................                                                $ 17,692.38                            i Copy          personal property total               -+     + $ 17,692.38


63. Total of all property on Schedule AlB. Add line 55 + line 62........................................................................................                                                                     $17,692.38



                                                                                                                                                                                                                                      page~of 10
             Case 6:19-bk-15974-MH                               Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                                                    Desc
                                                                 Main Document    Page 21 of 68

 Fill   In   this information to identify your case'

                     Robert Kevin Vasquez
 Debtor 1
                   -F"",rs::;"'' ' Nam==-.- -------M''''idd:;cle::-.NaLm=.:-------;-Lac::sl''"'Na>=m=.-----­

 Debtor 2           - - ..- -..- - - . - - . - - -.. ----:---:-:-0. _ _ _ _ __
 {Spouse, if filing) FIrst Name                    MIddle Name                   Last Name


 United States Bankruptcy Court for the: Central District of California

 Case number
  (If known)
                                                                                                                                                              o Check if this is an
                                                                                                                                                                  amended filing



Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                                  4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule AlB: Property (Official Form 106NB) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For ~ach item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds--may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.


                 Identify the Property You Claim as Exempt


 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
        o You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b}(3)
        o You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
 2. For any property you list on Schedule AlB that you claim as exempt, fill in the Information below.


         Brief deSCription of the property and line on            Current value of the                          Amourrt of the                  Specific laws that allow exemption
         Schedule AlB that lists this property                    portion you own                               exemption you claim

                                                                  Copy the value from                           Check only one box
                                                                  Schedule AlB                                  for each exemption
                  2011 Suziki Motorcycle                                                                                                        Cal. Civ. Proc. Code § 703.140 (b)(5)
 Brief
 description:
                                                                           $ 4,000.00                    0$      4,000.00
                                                                                                         0100% of fair market value, up to
 Line from                                                                                                 any applicable statutory limit
 Schedule AlB: 3.1
              HousehOld goods - Bed                                                                                                             Cal. Civ. Proc. Code § 703.140 (b)(3)
 Brief
 description:
                                                                           $ 200.00                      0$ 200.00
                                                                                                         1:1 100% of fair market value, up to
 Line from                                                                                                     any applicable statutory limit
 Schedule AlB:   6
 Brief      Household goods - Couches, table. chairs                                                                                            Cal. Civ, Proc. Code § 703.140 (b)(3)
 description:
                                                                           $ 550.00                      0$ 550.00
                                                                                                         1:1 100% of fair market value, up to
 Line from                                                                                                     any applicable statutory limit
 Schedule AlB:           6
 3. Are you claiming a homestead exemption of more than $170,3501
        (Subject to adjustment on 4/01122 and every 3 years after that for cases filed on or after the dale of adjustment.)

        0No
        o Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
          o No
             DYes



Official Form 106C                                                 Schedule C: The Property You Claim as Exempt                                                          page 1 of   £.
          Case 6:19-bk-15974-MH                       Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                                             Desc
                                                      Main Document    Page 22 of 68
Debtor           Robert Kevin Vasquez                                                         Case number {ifknownJ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                First""ame     Middle Name         Last Name




                Additional Page

         Brief description of the property and line                                      Amount of the                       Specific laws that allow exemption
                                                                  Current value of the
         on Schedule AlB that lists this property                                        exemption you claim
                                                                  portlon you own
                                                                  Copy !he value from    Check only one box
                                                                  ScheduleNB             for each exemption
               Electronics 50inch tv                                                                                             Cal. Civ. Proc. Code § 703.140 (b)(3)
Brief
description:
                                                                   $350.00               0$ 350.00
line from
                                                                                         o   100% of fair market value, up to
                                                                                             any applicable statutory limit
Schedule AlB:           7
               Jewelry - wedding bands                                                                                           Cal. Clv. Proc. Code § 703.140 (b)(4)
Brief
description:
                                                                   $1,000.00             0$ 1,000.00
                                                                                         0100% of fair markel value, up     to
                                                                                           any applicable statutory limit
line from
Schedule AlB:           12
               Chase Checking (Checking)                                                                                         Cal. Clv. Proc. Code § 703.140 (b)(5)
Brief
description:
                                                                   $200.00               0$ 200.00
                                                                                         0100% offair market value, up to
line from                                                                                  any applicable statutory limit
Schedule AlB:        17.1
               Chase Savings (Savings)                                                                                           Cal. Civ. Proc. Code § 703.140 (b)(5)
Brief
description:
                                                                   $50.00                0$ 50.00
line from
                                                                                         o   100% of fair market value, up to
                                                                                             any applicable statutory limit
Schedule AlB:         17.3
               Garnished wages wlin 90 days (owed to debtor)                                                                     Cal. Civ. Proc. Code § 703.140 (b)(5)
Brief
description:
                                                                   $342.38               0$ 342.38
                                                                                         0100% of fair market value, up to
line from                                                                                  any applicable statutory limit
Schedule AlB:           34

Brief
description:
                                                                                         0$ ____
line from
                                                                                         o   100% of fair market value, up to
                                                                                             any applicable statutory limit
Schedule AlB:
Brief
description:                                                      $,-----­               0$ ____
line from
                                                                                         o   100% of fair market value, up to
                                                                                             any applicable statutory limH
Schedule AlB:
Brief
                                                                   $_---­                0$_,--__
description:
                                                                                         o   100% 6f fair market value, up to
                                                                                             any applicable statutory limit
line from
Schedule AlB:
Brief
description:                                                       $_----­               0$ ____
                                                                                         0100% offair market value, up to
line from                                                                                  any applicable statutory limit
Schedule AlB:
Brief
                                                                                         0$ ____
description:
Line from
                                                                                         o   100% of fair market value, up to
                                                                                             any applicable statutory limit
Schedule AlB:
Brief
deSCription:
                                                                                         0$ ____
                                                                                         0100% offair market value, up to
                                                                                           any applicable statutory limit
line from
Schedule AlB:
Brief
description:                                                       $_----­               0$ _ __
                                                                                         0100% of fair market value, up to
line from                                                                                  any applicable statutory limit
Schedule AlB:


  Official Form 106C                                     Schedule C: The Property You Claim as Exempt                                             page   2 of2
             Case 6:19-bk-15974-MH                              Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                                                 Desc
                                                                Main Document    Page 23 of 68

 Fill in this information to identify your case.

                     Robert Kevin Vasquez
 Debtor 1
                     !=irst Name                  Middle Name                  Last Name

 Debtor 2
 (Spouse. if filing) F,rs' Name                   MIddle Name                  Lasl Name


 United States Bankruptcy Court for the: Central District of California

 Case number
 (lfknownl                                                                                                                                                D Check if this is an
                                                                                                                                                               amended filing


Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                 12115
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).


1. Do any creditors have claims secured by your property?
    o       No. Check this box and submit this forrn to the court with your other schedules. You have nothing else to report on this form.
    121 Yes. Fill in all of the inforrnation below.

,d'i            List All Secured Claims
                                                                                                                                        '"   "i~
                                                                                                                                                   Co/u(iinB     '•     CcilumnC
                                                                                                                          ColumnA            2"
2. List all secured claims. If a creditor has more than one secured claim. list the creditor separately .AmqlJQt of. . .                           vakl:clcollateral    ~
   for each claim. If more than one creditor has a particular claim. list the other creditors in Part 2.
   As much as possible, list the claims in alphabetical order according to the creditor's name.
                                                                                                         DotlQt~~
                                                                                                         vatue,~OOlIattIIraI,
                                                                                                                                                   =.,,~         ..     ~
                                                                                                                                                                        Itany
      Consumer Portfolio Services
                                                           Describe the property that secures the claim:                  $ 16,361.00              $_11,000.00         $ 5,361.00
             '-;-,.,--_ _ _ _ _ _ _ _ _ _ iZOf7Toyota
     Creditor's Name
      Asset Recovery Dept. BK
     Number            Street

      PO BOX 57071
                                                           As of the date you file, the claim is: Check all that apply,
      Irvine                       CA       92619          o    Contingent
     City                          State    ZIP Code       o    Unliquidated
  Who owes the debt? Check one.                            o    Disputed
 I2l    Debtor 1 only                                      Nature of lien. Check alt that apply.
  o     Debtor 2 only
                                                           o    An agreement you made (such as mortgage or secured
 o      Debtor 1 and Debtor 2 only                              car loan)
 o      N. least one 01 the debtors and another            o    Statutory lien (such as tax lien, mechanic's lien)
 o      Check if this claim relates to a                   0    Judgment lien from a lawsuit
        community debt                                     0    Other (including a right to offset) _ _ _ _ _ _ __
  Date debt was incurred --"-=~-""=:",w,,,,,,,,,,,,,,~L::ast 4
                                                           Describe the property that secures the claim:                  $                        $_---_$,---­
     Creditor's Name


     Number



                                                           As of the date you file, the claim Is: Check all that apply.
                                                           o  Contingent
     City                          Slate    ZIP Code       o  Unliquidated
  Who owes the debt? Check one.                            o  Disputed
  o     Debtor 1 only                                      Nature of lien. Check all thai apply.
  o     Debtor 2 only
                                                           o
  o     Debtor 1 and Debtor 2 only
                                                                An agreement you made (such as mortgage or secured
                                                                car loan)
  o     At least one of the debtors and another            o    Statutory lien (such as tax lien, mechanic's lien)
  o  Check if this claim relates to a                      0
                                                         Judgment lien from a lawsuit
     community debt                                        0
                                                         Other (including a right to offsetl _ _ _ _ _ _ __
  Date debt was incurred                          " ~~,,~~its of account number
      Add the dollar value of your entries in Column A on this page. Write that number here:                              r   16,361.66

   Official Forrn 1060                              Schedule 0: Creditors Who Have Claims Secured by Property                                                   page 1 of_1_
           Case 6:19-bk-15974-MH                    Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                                        Desc
                                                    Main Document    Page 24 of 68
               Robert Kevin Vasquez
Debtor 1                                                                                       Case number (ilknown)'--_ _ _ _ _~.
                              Middle Name        Last Name


                List Others to Be Notified for a Debt That You Already Listed

 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example. If a collection
 agency is trying to collect from you for a debt you owe to someone else. list the creditor in Part 1. and then list the collection agency here. Similarly. If
 you have more than one creditor for any of the debts that you listed In Part 1. list the additional creditors here. If you do not have additional persons to
 be notified for any debts in Part 1. do not fill out or submit this page.


D                                                                                         On which line in Part 1 did you enter the creditor? _ _

                                                                                          Last 4 digits of account number
      Name


      Street




                                                                                          On which line in Part 1 did you enter the creditor? _ _

                                                                                          Last 4 digits of account number
      Name


      Street




                                                                                          On which line In Part 1 did you enter the creditor? _ _
                                                                                                    !
                                                                                          Last 4 digits of account number
      Name


      Street




                                                                                          On which line in Part 1 did you enter the creditor? _ _

                                                                                          Last 4 digits of account number
      Name




                                                                                          On which line in Part 1 did you enter the creditor?

                                                                                          Last 4 digits of account number
      Name


      Street




                                                                                          On which line in Part 1 did you enter the creditor? _ _

                                                                                          Last 4 digits of account number
      Name


      Street




  Official Form 106D                        Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                             page _1_ of _1_
               Case 6:19-bk-15974-MH                                Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                                             Desc
                                                                    Main Document    Page 25 of 68
  Fill in this information to identify your case:

                          Robert Kevin Vasquez
  Debtor 1
                         First Name                   Middle Name               Last Name

  Debtor 2
  (Spouse, if filing) First Name                      Middle Name               Last Name


  United States Bankruptcy Court for the: Central District of California

  Case number
      (If known)
                                                                                                                                                        o   Check if this is an
                                                                                                                                                            amended filing


 Official Form 106E/F
 Schedule ElF: Creditors Who Have Unsecured Claims                                                                                                                       12115
 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NON PRIORITY claims.
 List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
 AlB: Property (Official Form 106A1B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
 creditors with partially secured claims that are listed in Schedule 0: Creditors Who Have Claims Secured by Property. If more space is
 needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
 any additional pages, write your name and case number (if known).                              I



                       List All of Your PRIORITY Unsecured Claims

 1. Do any creditors have priority unsecured claims against you?
        D      No. Go to Part 2.
        [2] Yes.
 2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
        each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
        nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
        unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
        (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                       Total claim     Priority        Nonpriority
Cl         Franchise Tax Board
                                                                                                                                                       amount          amount

U                                                                       Last 4 digits of account number
                                                                                                                                   $ 6,835.00         $ 0.00         $6,835.00
          Priority Creditor's Name
           Bankruptcy Section                                           When was the debt incurred?          2003,2004,2006,2007,2008,2012,2013
          Number            Street
           P.O Box 3952                                                As of the date you file, the claim is: Check all that apply.
           Sacramento                        CA       95812-2952       o Contingent
          City                               Siale     ZIP Code
                                                                       o Unliquidated
          Who incurred the debt? Check one.
          !ZI Debtor 1 only
                                                                       o Disputed
                                                                       Type of PRIORITY unsecured claim:
          o   Debtor 2 only                                            o Domestic support obligations
          o   Debtor 1 and Debtor 2 only                               !ZI Taxes and certain other debts you owe th1 government
          o   At least one of the debtors and another
                                                                       o Claims for death or personal injury while you were
          o Check if this claim is for a community debt                    intoxicated

          Is the claim subject to offset?
                                                                       o Other. Specify
          !ZINo

i::--IJ;l.~R~hlse·Tax Board
EJ                                                                      Last 4 digits of account number                               $32,000.00 $,. ::0.:.::.0. ::.0__ $32,000.00
           Priority Creditor's Name                                    When was the debt incurred?
            Bankruptcy Section
           Number            Street                                    As of the date you file, the claim is: Check all that apply.
            P.O Box 3952
                                                                       o    Contingent
            Sacramento                       CA        95812-2952      o    Unliquidated
           Cily                              State      ZIP Code
                                                                       o    Disputed
          JII(/lo incurred the debt? Check one.
          L.J Debtor 1 only                                            Type of PRIORITY unsecured claim:
          o       Debtor 2 only                                         !ZI Domestic support obligations
          D       Debtor 1 and Debtor 2 only                            o   Taxes and certain other debts you owe the government
          o       At least one of the debtors and another               o   Claims for death or personal injury while you were
          o       Check if this claim is for a community debt               intoxicated

           Is the claim subject to offset?
                                                                        o   Other. Specify

           "      No
                  Yes


 Official Form 106E/F                                          Schedule ElF: Creditors Who Have Unsecured Claims                                               page 1 of J..!...
            Case 6:19-bk-15974-MH                              Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47 Desc
                    Robert Kevin Vasquez                       Main Document    Page 26Case
                                                                                        of number
                                                                                            68 ('fknowni _ _ _ _ _ _ _ _ _ _ _ _ _ __
 Debtor 1
                   F!(StName        MIddle Name          Last Name


                  Your PRIORITY Unsecured Claims                      Continuation Page

 After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.                             Total claim      PrIorIty
                                                                                                                                                  ·····auount···

12.31   Inlernal Revenue Service (BK)
                                                                                                                                    $ 2,400.00      $   0.00       $   2,400.00
                                                                     Last 4 digits of account number

        Priority Creditor's 'Name                                    When was the debt incurred?           2018
        Centralized Insolvency Operation
        Number           Street                                      As of the date you file, the claim is: Check all that apply.
        P. O. Box 7346
                                                                     o Contingent
         Philadelphia                     PA       19101-7346        o Unliquidated
        City               -----"S"'ta"'te----,Z:;;IP=C-=od:::e-­    o Disputed
                                                                     Type of PRIORITY unsecured claim:
        Who incurred the debt? Check one.                            o Domestic support obligations
        121 Debtor 1 only                                            121 Taxes and certain other debts you owe the government
        o Debtor only2                                               o Claims for death or personal injury while you were
        o Debtor 1 and Debtor 2 only                                     intoxicated
                                                                     o Other. Specify
        o At least one of the debtors and another
        o Check if this claim is for a community debt
        Is the claim subject to offset?
        121 No
r--~O~X.~~
o                                                                    Last 4 digits of account number                                $_--_$,--­

                                                                     When was the debt incurred?
        Priority Creditor's Name

                                                                     As of the date you file, the claim is: Check all that apply.
        Number      ~    Street
                                                                     o Contingent
                                                                     o Unliquidated
        City                               Slate    ZIP Code
                                                                     o Disputed
                                                                     Type of PRIORITY unsecured claim:
        Who incurred the debt? Check one.                            o Domestic support obligations
        o Debtor 1 only                                              o Taxes and certain other debts you owe the government
        o Debtor 2 only                                              o   Claims for death or personal injury while you were
        o Debtor 1 and Debtor 2 only                                     intoxicated
        o At least one of the debtors and another                    o   Other. Specify

        o Check if this claim is for a community debt
        Is the claim subject to offset?
        ONo
        DYes
D~~····~·~~·····

                                                                     Last 4 digits of account number                                $,---- $,---­


        Priority Creditors Name                                      When was the debt incurred?

        Number           Street                                      As of the date you file, the claim is: Check all that apply.

                                                                     o Contingent
                                                                     o Unliquidated
        City                               Slale    ZIP Code         o Disputed
                                                                     Type of PRIORITY unsecured claim:
        Who incurred the debt? Check one.                            o Domestic support obligations
        o Debtor 1 only                                              o Taxes and certain other debts you owe the government
        o Debtor 2 only                                              o Claims for death or personal injury while you were
        o Debtor 1 and Debtor 2 only                                   intoxicated
                                                                     o Other. Specify
        o At least one 01 the debtors and another
        OCheck if this claim is for a community debt
        Is the claim subject to offset?
        ONO
        DYes


   Official Form 106E1F                                    Schedule ElF: Creditors Who Have Unsecured Claims                                                       page     of J1...
                Case 6:19-bk-15974-MH                       Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47 Desc
                       Robert Kevin Vasquez                 Main Document    Page 27Case
                                                                                     of number
                                                                                         68 (IIknownj'_ _ _ _ _ _ _ _ _ _ _ _ _ __
 Debtor 1
                      FIrst Name      Middle Name      Last Name



                     List   All of Your NON PRIORITY Unsecured Claims

 3. Do any creditors have nonpriority unsecured claims against you?
      o  No. You have nothing to report in this part. Submit this form to the court with your other schedules.
      [aYes

 4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
    non priority unsecured claim, list the creditor separately for each claim. For each claim listed. identify what type of claim it is. Do not list claims already
    included in Part 1. If more than one creditor holds a particular claim. list the other creditors in Part 3.1f you have more than three nonpriority unsecured
    claims fill out the Continuation Page of Part 2.

            AARGON Agency

EJ                                                                             Last 4 digits of account number
                                                                                                                                                         $   77.00
        Nonpnonty Creditor's Name
                                                                               When was the debt incurred?             10/11/2016
            8668 SPRING MOUNTAIN RD
        Number              Street

                                                                               As of the date you file. the claim is: Check aU that apply.
                                                    NV             89117       o     Contingent
                                                                               o     Unliquidated
        Who incurred the debt? Check one.
        I2l Debtor 1 only
                                                                               o     Disputed

        o   Debtor 2 only
                                                                               Type of NONPRIORITY unsecured claim:
                                                                               o
        o Debtor 1 and Debtor 2 only                                                 Student loans
                                                                               o Obligations
        o At least one of the debtors and another                                            arising out of a separation agreement or divorce
                                                                                 that you did not report as priority claims
        o Check if this claim is for a community debt                          CJ    Debts to pension or profit-sharing plans. and other Similar debts
                                                                               I2l   Other. Specify Collection Agency
        Is the claim subject to offset?
            v No
              Yes
            ADAstra~ReCovery
EJ
 2                                                                             Last 4 digits of account number
                                                                               When was the debt incurred?
        Nonpriority Creditor's Name
            7330 W. 33rd Street N. Ste 118
        Number              Street
                                                                               As of the date you file, the claim Is: Check aU that apply.

            Wichita                                 KS             67205
                                                                               o     Contingent
                                                                               o     Unliquidated
                 incurred the debt? Check one.                                 o     Disputed
                Debtor 1 only
                                                                               Type of NONPRIORITY unsecured claim:
        o Debtor 2 only                                                        o Student loans
        o Debtor 1 and Debtor 2 only                                           o     Obligations arising out of a separation agreement or divorce
        o At least one of the debtors and another                                    that you did not report as priority claims
        o Check if this claim is for a community debt                          CJ    Debts to pension or profit-sharing plans. and other similar debts
                                                                               I2l   Other. Specify
        Is the claim subject to offset?
         v No
        .
EJ~ AD~~rra~fieOOVery
                                                                               Last 4 digits of account number
                                                                                                                                                         $1,201.49
                                                                               When was the debt incurred?
            7330 W. 33rd Street N. Ste 118
        Number              Street
                                                                               As of the date you file" the claim is: Check all that apply.
            Wichita                                 KS             67205       o     Contingent
        City
        Who incurred the debt? Check one.
                                                    Stale           zip code
                                                                               o     Unliquidated

        I2l Debtor 1 only                                                      o     Disputed

        o Debtor 2 only                                                        Type of NONPRIORITY unsecured claim:
        o Debtor 1 and Debtor 2 only                                           o     Student loans
        o At least one of the debtors and another                              o     Obligations arising out of a separation agreement or divorce
                                                                                     that you did not report as priority claims
        o Check if this claim is for a community debt                          CJ    Debts to pension or profit-sharing plans. and other similar debts
        Is the claim subject to offset?                                        El    Other. Specify Collection Agency
            v   No
                Yes


     Official Form 106EfF                                Schedule ElF: Creditors Who Have Unsecured Claims                                                       page~of~
            Case 6:19-bk-15974-MH                                   Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47 Desc
                     Robert Kevin Vasquez                           Main Document    Page 28Case
                                                                                             of number
                                                                                                 68 (IYknown),_ _ _ _ _ _ _ _ _ _ _ _ _ __
 Debtor 1
                    F,rsl J\.ame      Mjdd~   Name            LastMlme


                 List All of Your NON PRIORITY Unsecured Claims

  3. Do any creditors have nonpriority unsecured claims against you?
     o No. You have nothing to report in this part. Submit this form to the court with your other schedules.
     [!] Yes
  4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
     nonpriority unsecured claim. list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
     included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.1f you have more than three non priority unsecured
     claims fill out the Continuation Page of Part 2.

                                                                                                                                                                    .!* claim .•
14.41   AWA Collections
                                                                                           Last 4 digits of account number
        Nonpriority Creditor's Name

        PO BOX 6605                                                                        When was the debt incurred?            06/18/2013
        Number            Street


                                                                                           As of the date you file, the claim is: Check all that apply.
        Orange                                              CA           92863
        c.ty •                                       ---=S"C"ta7"te---Z"'I=P-=C-od7"e--­   o Contingent
                                                                                           o Unliquidated
        Who incurred the debt? Check one.
        [!2] Debtor 1 only
                                                                                           o Disputed
                                                                                           Type of NONPRIORITY unsecured claim:
        o Debtor 2 only                                                                    o Student loans
        o Debtor 1 and Debtor 2 only                                                       o Obligations arising out of a separation agreement or divorce
        o At least one of the debtors and another                                             that you did not report as priority claims
        o Check if this claim is for a community debt                                      o Debts to pension or profit-sharing plans, and other similar debts
                                                                                           [!2] Other. Specify
        Is the claim subject to offset?
        Y   No
        _ Yes
14 .5 r~'Adva;:;ce'America                                                                 Last 4 digits of account number
                                                                                           When was the debt incurred?
        Nonpriority Creditor's Name
        5800 Van Buren Blvd #118
        Number             Street
                                                                                           As of the date you file, the claim is: Check all that apply.

         Riverside                                          CA           92503             o   Contingent
                                                                                           o   Unliquidated
                 incurred the debt? Check one.
        [!2] Debtor 1 only
                                                                                           o   Disputed
                                                                                           Type of NONPRIORITY unsecured claim:
        o Debtor 2 only                                                                    o
        o Debtor 1 and Debtor 2 only                                                       o
                                                                                                Student loans

        o At least one of the debtors and another                                               Obligations arising out of a separation agreement or divorce
                                                                                                that you did not report as priority claims
        o Check if this claim is for a community debt                                      o    Debts to pension or profit-sharing plans, and other similar debts
                                                                                           [!2] Other. Specify payday loan
        Is the claim subject to offset?
        Y   No



                                                                                           Last 4 digits of account number

        Nonpriority Creditor's Name                                                        When was the debt incurred?            03/07/2019
         6958 Brockton Sve #100
        Number             Street
                                                                                           As of the date you file, the claim is: Check all that apply.
         Riverside                                          CA           92506             o Contingent
        City
        Who incurred the debt? Check one.
                                                            State         zip Code
                                                                                           o Unliquidated
        [!2] Debtor 1 only                                                                 o Disputed
        o Debtor 2 only                                                                    Type of NONPRIORITY unsecured claim:
        o Debtor 1 and Debtor 2 only                                                       o    Student loans
        o At least one of the debtors and another                                          o    Obligations arising out of a separation agreement or divorce
                                                                                                that you did not report as priority claims
        o   Check if this claim is for a community debt                                    o    Debts to penSion or profit-sharing plans, and other similar debts
        Is the claim subject to offset?                                                    [!2] Other. Specify Medical Services
        ~ No
            Yes


   Official Form 106E!F                                          Schedule ElF: Creditors Who Have Unsecured Claims                                                       pagei...of~
             Case 6:19-bk-15974-MH                            Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47 Desc
                    Robert Kevin Vasquez                      Main Document    Page 29Case
                                                                                       of number
                                                                                           68 (ilknown'l- _ _ _ _ _ _ _ _ _ _ __
 Debtor 1
                                               -----;L-:-a.-:tN"'a-=mcce~--------
                   ~--MTd''''dle-:-'N:7:a-=m-:-e




               List All of Your NON PRIORITY Unsecured Claims

 3. Do any creditors have nonpriority unsecured claims against you?

    oo   No. You have nothing to report in this part. Submit this form to the court with your other schedules.
         Yes

 4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
    nonpriority unsecured claim. list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
    included in Part 1. If more than one creditor holds a particular claim. list the other creditors in Part 3.1f you have more than three nonprionty unsecured
    claims fill out the Continuation Page of Part 2.

                                                                                                                                                               Total claim'
14.7 1 California Check Cashing Stores                                              Last 4 digits of account number         4280
      Nonprioriiy Creditor's Name                                                                              !
                                                                                                                                                              $300.00
       Payday Money Centers                                                         When was the debt incurred?
      Number             Street
       24893 Sunnymead Blvd.
                                                                                    As of the date you file, the claim is: Check all that apply.
       Moreno Valley                                  CA          92553
      Cijy                                           State         ZIP Code         o Contingent
                                                                                    o Unliquidated
      Who incurred the debt? Check one.
      IZI Debtor 1 only
                                                                                    o Disputed
                                                                                    Type of NONPRIORITY unsecured claim:
      o Debtor 2 only                                                               o Student loans
      o Debtor 1 and Debtor 2 only                                                  o Obligations ariSing out a separation agreement or divorce
      o At least one of the debtors and another                                                                    of
                                                                                       that you did not report as priority claims
      o Check if this claim is for a community debt                                 o Debts to pension or profit-sharing plans, and other similar debts
                                                                                    IZI   Other. Specify payday loan
      Is the claim subject to offset?
       '" No


                                                                                    Last 4 digits of account number
                                                                                    When was the debt incurred?
      Nonpriority Creditor's Name
       23962 Alessandro Blvd. Ste K
      Numher             Street
                                                                                    As of the date you file, the claim is: Check all that apply.

       Moreno Valley                                  CA          92553             o     Contingent
      City                                            Slale        ZIP Code         o     Unliquidated
      Who incurred the debt? Check one.
      IZI Debtor 1 only
                                                                                    o     Disputed
                                                                                    Type of NONPRIORITv unsecured claim:
      o Debtor 2 only                                                               o
      o Debtor 1 and Debtor 2 only                                                  o
                                                                                          Student loans

      o At least one of the debtors and another                                           Obligations arising out of a separaUon agreement or divorce
                                                                                          that you did not report as priority claims
      o Check if this claim is for a community debt                                 o     Debts to pension or profit-sharing plans. and other similar debts
                                                                                    IZI   Other. Specify
      Is the claim subject to offset?
       '" No


Er~~::~~~~~~~                                                                       Last 4 digits of account number         6044
                                                                                                                                                              $300.00
      Nonpriorit)t Credito(s Name                                                   When was the debt incurred?
       5275 Riverside Dr.
       Number            Street
                                                                                    As of the date you file, the claim is: Check all that apply.
       Chino                                          CA          91710             o Contingent
      ~
       Who incurred the debt? Check one.
                                                      State        zip COde
                                                                                    o Unliquidated
      IZI Debtor 1 only                                                             o Disputed
      o Debtor only  2                                                              Type of NONPRIORITY unsecured claim:
      o Debtor and Debtor only
                     1              2                                               o     Student loans
      o At least one of the debtors and another                                     o     Obligations ariSing out of a separation agreement or divorce
                                                                                          that you did not report as priority claims
      o Check if this claim is for a community debt                                 o     Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                               IZI   Other. Specify
       ~ No
             Yes



   Official Form 106EJF                                      Schedule ElF: Creditors Who Have Unsecured Claims                                                      page.2.. of..!.!..
            Case 6:19-bk-15974-MH                                          Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                                                                 Desc
                      Robert Kevin Vasquez                                 Main Document    Page 30Case
                                                                                                    of number
                                                                                                        68
 Debtor 1                                                                                                                                            (1Iknownj,_ _ _ _ _ _ _ _ _ _ _ _ _ __
                     "'Fir"'"'sl""'N,-.m-.-----;,M'""'td"'dl.--,NC7"".-me----i.as7:'N"'.=m-:-.- - - - - - - ­


                   List All of Your NON PRIORITY Unsecured Claims

 3. Do any creditors have nonpriority unsecured claims against you?
    o No. You have nothing to report in this part. Submit this form to the court with your other schedules.
    o Yes
 4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
    nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
    included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.1f you have more than three nonpriority unsecured
    claims fill out the Continuation Page of Part 2.



a      Diversified Adjustments Service
      NonpriOtity Creditor's Name·
                                                                                                                Last 4 digits of account number         7403
                                                                                                                                                                                          $
                                                                                                                                                                                              Totaldalm

                                                                                                                                                                                              7,734.81
       PO Box 32145                                                                                             When was the debt incurred?
      Number               Street


                                                                                                                As of the date you file, the claim is: Check all that apply.
       Minneapolis                                                 MN             55433
      City                                  ------:S=la-:I-e-----"Z::-;:IP,-:C~o--;d-e-            -­           o Contingent
                                                                                                                o Unliquidated
      Who incurred the debt? Check one.
      121 Debtor 1 only
                                                                                                                o Disputed
                                                                                                                Type of NONPRIORITY unsecured claim:
      o Debtor 2 only                                                                                           o Student loans
      o Debtor 1 and Debtor 2 only                                                                              o Obligations arising out of a separation agreement or divorce
      o At least one of the debtors and another                                                                    that you did not report as priority claims
      o Check if this claim is for a community debt                                                             o Debts to pension or profit-sharing plans. and other similar debts
                                                                                                                121   Other. Specify Telephone I Internet services
      Is the claim subject to offset?
       tI     No
       ....... Yes
      "FernandoMata                                                                                             Last 4 digits of account number
                                                                                                                When was the debt incurred?
      Nonpnority Creditor's Name
       474 W. Orange Show Rd
      Number               Street         ------------------------
                                                                                                                As of the date you file, the claim is: Check all that apply.

       San Bernardino                                              CA             92408                         o     Contingent
                                                                                                                o     Unliquidated
               incurred the debt? Check one.
      121 Debtor 1 only
                                                                                                                o     Disputed
                                                                                                                Type of NONPRIORITY unsecured claim:
      o Debtor 2 only                                                                                           o
      o Debtor 1 and Debtor 2 only                                                                              o
                                                                                                                      Student loans

      o At least one 01 the debtors and another                                                                       Obligations arising out of a separation agreement or divorce
                                                                                                                      that you did not report as priority claims
      o Check if this claim is for a community debt                                                             o     Debts to pension or profit-sharing plans. and other similar debts
                                                                                                                121   Other. Specify
      Is the claim subject to offset?
       tI No



~.121 ;i;:~;~:~ier            Bank                                                                              Last 4 digits of account number

       Nonpriority Creditor's Name                                                                              When was the debt incurred?             02/12/2014
       3820 Louise Ave.
       Number              Street
                                                                                                                As of the date you file, the claim is: Check all that apply.
        Sioux Falls                                                SD             57107                         o     Contingent
       CIty
       Who incurred the debt? Check one.
                                                                   Stale            zip cOde
                                                                                                                o     Unliquidated
      121 Debtor 1 only                                                                                         o     Disputed
      o Debtor 2 only                                                                                           Type of NONPRIORITY unsecured claim:
      o Debtor 1 and Debtor 2 only                                                                              o     Student loans
      o At least one of the debtors and another                                                                 o     Obligations arising out of a separation agreement or divorce
                                                                                                                      that you did no! report as priority claims
      o Check if this claim is for a community debt                                                             o     Debts to pension or profit-sharing pians. and other similar debts
      Is the claim subject to offset?                                                                           121   Other. Specify Credit Card Debt
       ~_ No

              Yes


   Official Form 106E1F                                                 Schedule ElF: Creditors Who Have Unsecured Claims                                                                         page~of~
            Case 6:19-bk-15974-MH                                Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47 Desc
 Debtor 1
                    Robert Kevin Vasquez                         Main Document    Page 31Case
                                                                                          of number
                                                                                              68 (liknown),_ _ _ _ _ _ _ _ _ _ _ _ _ __
                    First Name       Middle Name           last Name



                 List All of Your NON PRIORITY Unsecured Claims

 3. Do any creditors have nonpriority unsecured claims against you?
    D     No. You have nothing to report in this part. Submit this form to the court with your other schedules.
    o     Yes

 4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
    non priority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
    included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.1f you have more than three nonpriority unsecured
    claims fill out the Continuation Page of Part 2.

                                                                                                                                                               Total c;IaIm
~      Geico
                                                                                      Last 4 digits of account number        5998
      ~N~on~p~no~r~i~~C~~~d~ito~r~·s~N~am~e~-----------------                                                                                                 $150.88
       One Geico Center                                                               When was the debt incurred?
      Number             Street


                                                                                      As of the date you file, the claim is: Check all that apply.
       Macon                                            GA             31296
      City                                              State          ZIP Code       o   Contingent
                                                                                      o   Unliquidated
      Who incurred the debt? Check one.
      [lJ Debtor 1 only
                                                                                      o   Disputed
                                                                                      Type of NONPRIORITY unsecured claim:
      o       Debtor 2 only
                                                                                      o   Student loans
      o       Debtor 1 and Debtor 2 only
                                                                                      o   Obligations arising out of a separation agreement or divorce
      o       At least one of the debtors and another                                     that you did not repo!,\ as priority claims
      o Check if this claim is for a community debt                                   o   Debts to pension or profit-sharing plans, and other similar debts
                                                                                      [lJ Other. Specify
      Is the claim subject to offset?
      II' No
      _ Yes
B'-GraFiam"Newman LLC                                                                                                                                         $300.00
                                                                                      Last 4 digits of account number
                                                                                      When was the debt incurred?
      Nonpnority Creditor's Name
       12209 Central Ave.
      Number              Street
                                                                                      As of the date you file, the claim is: Check all that apply.

       Chino                                            CA             91710          o   Contingent
      City                                              State           ZIP Code      o   Unliquidated
      Who incurred the debt? Check one.                                               o   Disputed
      [lJ Debtor 1 only
                                                                                      Type of NON PRIORITY unsecured claim:
      o       Debtor 2 only
                                                                                      o   Student loans
      o       Debtor 1 and Debtor 2 only
                                                                                      o
      o       At least one of the debtors and another
                                                                                          Obligations arising out of a separation agreement or divorce
                                                                                          that you did not report as priority claims
      o Check if this claim is for a community debt                                   o   Debts to pension or profit-sharing plans. and other similar debts
                                                                                      [lJ Other. Specify Payday Loan
      Is the claim subject to offset?
       II' No



o    u::Y;:ingbird Fundsl Blue Trust

       Nonpriority Creditor's Name
                                                                                      Last 4 digits of account number
                                                                                      When was the debt incurred?
                                                                                                                                                              $575.00
                                                                                                                I

        13394 W. Trepania Rd
       Number             Street
                                                                                      As of the date you file, the claim is: Check all that apply.
        Hayward                                         WI             54843          o   Contingent
       City
       Who incurred the debt? Check one.
                                                        State           zip Code
                                                                                      o   Unliquidated
      [lJ Debtor 1 only                                                               o Disputed
      o Debtor       2 only                                                           Type of NONPRIORITY unsecured claim:
      o       Debtor 1 and Debtor 2 only                                              o   Student loans
      o       At least one of the debtors and another                                 o   Obligations arising out of a separation agreement or divorce
                                                                                          that you did not report as priority claims
      o       Check if this claim is for a community debt                             o   Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                 [lJ Other. Specify payday loan
       ~      No
              Yes


   Official Form 106E/F                                         Schedule ElF: Creditors Who Have Unsecured Claims                                                    page!.-of ~
           Case 6:19-bk-15974-MH                        Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47 Desc
 Debtor 1
                     Robert Kevin Vasquez               Main Document    Page 32Case
                                                                                 of 68
                                                                                     number (ifknown: _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                     Last Name


                   List All of Your NON PRIORITY Unsecured Claims

 3. Do any creditors have nonpriority unsecured claims against you?
    o  No. Vou have nothing to report in this part. Submit this form to the court with your other schedules.
    [aVes                                                                                           I


 4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
    non priority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
    included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.1f you have more than three nonpriority unsecured
    claims fill out the Continuation Page of Part 2.

                                                                                                                                                             Total claim
~      InboxLoan
                                                                               Last 4 digits of account number
      Nonpriority Creditor's Name                                                                                                                        $   675.00
       PO BOX 881                                                              When was the debt incurred?
      Number           Street


                                                                               As of the date you file, the claim is: Check all that apply.
       Santa Rosa                               CA               95402
      City                                      State             ZIP Code     o Contingent
                                                                               o Unliquidated
      Who incurred the debt? Check one.
      IE) Debtor 1 only
                                                                               o Disputed
                                                                               Type of NONPRIORITY unsecured claim:
      o Debtor 2 only                                                          o Student loans
      o Debtor 1 and Debtor 2 only                                             o Obligations arising out of a separation agreement or divorce
      o At least one of the debtors and another                                   that you did not report as priority claims
      o Check if this claim is for a community debt                            o Debts to penSion or profit-sharing plans. and other similar debts
                                                                               IE) Other. Specify payday loan
      Is the claim subject to offset?
       "      No
              Yes
0~I;:;form··l5iagnosiiCs
                                                                               Last 4 digits                number
                                                                               When was the debt incurred?
      Nonpriority Cre<hto(s Name
       PO BOX 841830
      Number            Street
                                                                               As of the date you file, the claim is: Check all that apply.

       Dallas                                   TX               75284         o Contingent
                                                                               o Unliquidated
                incurred the debt? Check one.
      IE) Debtor 1 only
                                                                               o Disputed
                                                                               Type of NONPRIORITY unsecured claim:
      o Debtor 2 only                                                          o     Student loans
    .0        Debtor 1 and Debtor 2 only
      o At least one of the debtors and another                                o     Obligations ariSing out of a separation agreement or divorce
                                                                                     that you did not report as priority claims
      o Check if this claim is for a community debt                            o     Debts to pension or profit-sharing plans. and other similar debts
                                                                               I2l   Other. Specify Medical Services
      Is the claim subject to offset?
       "      No

o ~~~:e~:i~~                                                                   Last 4 digits of account number
                                                                                                                                                         $1,888.00
       Nonpriority Creditor's Name                                             When was the debt incurred?             01/2212014
        P.O Box 3251
       Number           Street
                                                                               As of the date you file, the claim is: Check aU that apply.
        Evansville                              IN               47731         o Contingent
       City
       Who incurred the debt? Check one.
                                                State             ZIP code
                                                                               o Unliquidated
      IE) Debtor 1 only                                                        o     Disputed
      o Debtor 2 only                                                          Type of NONPRIORITY unsecured claim:
      o Debtor 1 and Debtor 2 only                                             o     Student loans
      o At least one of the debtors and another                                o     Obligations ariSing out of a separation agreement or divorce
                                                                                     that you did not report as priOrity claims
      o Check if this claim is for a community debt                            o     Debts to pension or profit·sharing plans, and other similar debts
      Is the claim subject to offset?                                          I2l   Other. Specify
       ~ No
              Yes



   Official Fomn 106E1F                                 Schedule ElF: Creditors Who Have Unsecured Claims                                                         page.!Lof~
            Case 6:19-bk-15974-MH                               Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                                                 Desc
                    Robert Kevin Vasquez                        Main Document    Page 33Case
                                                                                         of 68
                                                                                             number
Debtor 1                                                                                                                  (1Iknown),_ _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name:     Middle Name            Last Name



                  List All of Your NON PRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?
    o
    IZI Yes
            No. You have nothing to report in this part. Submit this form to the court with your other schedules.


4. List all of your nonpriority unsecured claims in the alphabetical order Of the creditor who holds each claim. If a creditor has more than one
    non priority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
    included in Part 1. if more than one creditor holds a particular claim, list the other creditors in Part 3.1f you have more than three nonpnonty unsecured
    claims fill out the Continuation Page of Part 2.



o     Quest Diagnostics
                                                                                     Last 4 digits of account number
                                                                                                                                                               $84.81
      PO BOX 740987                                                                  When was the debt incurred?
     Number              Street


                                                                                     As of the date you file, the claim is: Check all that apply.
      Cincinnati                                       OH             45274
     City                                              State          ZIP Code       D     Contingent
                                                                                     D     Unliquidated
     Who incurred the debt? Check one.
                                                                                     D     Disputed
     IE! Debtor 1 only                                                               Type of NONPRIORITY unsecured claim:
     D Debtor 2 only                                                                 D     Student loans
     D Debtor 1 and Debtor 2 only                                                    D     ObligatiOns arising out of a separation agreement or divorce
     D At least one of the debtors and another                                             that you did not report as priority claims
     D       Check ifthis claim is for a community debt
                                                                                     D     Debts to pension or profit-sharing plans, and other similar debts
                                                                                     IE!   Other. Specify Medical Services
     Is the claim subject to offset?
      tI'    No
      ...... Yes
    Rmm



D    Nonpriority Creditor's Name
                                                                                     Last 4 digits of account number
                                                                                     When was the debt incurred?


     Number              Street
                                                                                     As of the date you file, the claim is: Check all that apply.

                                                                                     D     Contingent
     Cily                                              State          ZIP Code       D     Unliquidated
     Who incurred the debt? Check one.                                               D     Disputed
     D Debtor 1 only
                                                                                     Type of NONPRIORITY unsecured claim:
     D       Debtor 2 only
     o Debtor 1 and Debtor 2 only                                                    D     Student loans

     D       At least one of the debtors and another
                                                                                     D     Obligations arising out of a separation agreement or divorce
                                                                                           that you did not report as priority claims
     D       Check if this claim is for a community debt                             D     Debts to pension or profit-sharing plans, and other similar debts
                                                                                     D     Other. Specify
     Is the claim subject to offset?
             No


                                                                                     Last 4 digits of account number
                                                                                                                                                               $_----­
                                                                                     When was the debt incurred?


      Number             Street
                                                                                     As of the date you file, the claim is: Check all that apply.

                                                                                     D     Contingent
      City                                             State           zip Code
      Who incurred the debt? Check one.                                              D     UnliqUidated
     D       Debtor 1 only
                                                                                     D     Disputed

     D       Debtor 2 only                                                           Type of NONPRIORITY unsecured claim:
     D       Debtor 1 and Debtor 2 only                                              D     Student loans
     o AI least one of the debtors and another                                       D     Obligations arlslng out of a separation agreement or divorce
                                                                                           that you did not rapo" as priority claims
     o Check if this claim is for a community debt                                   D     Debts to pension or profit-sharing plans. and other similar debts
     Is the claim subject to offset?                                                 D     Other. Specify
             No
             Yes


  Official Form 106E1F                                         Schedule ElF: Creditors Who Have Unsecured Claims                                                    page.!Lof ~
       Case 6:19-bk-15974-MH                            Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47 Desc
                 Robert Kevin Vasquez                   Main Document    Page 34Case
                                                                                 of 68
                                                                                     number (ilknown),_ _ _ _ _ _ _ _ _ _ _ _ _ __
Debtor 1
                F!fstNllme     Middle Name           Lasl Name



              List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
   example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
   2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
   additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

      Family Support Services                                               On which entry in Part 1 or Part 2 did you list the original creditor?
     Name

      5770 Eastern Ave                                                      Line ~ of (Check one):          0   Part l' Creditors with Priority Unsecured Claims
     Number          Street                                                                                 o   Part 2: Creditors with Nonpriority Unsecured Claims

                                                                            Last 4 digits of account number
      Los Angeles                            CA                  90040
     City                                    State               ZIP Code

      John E. Bouzane                                                       On which entry In Part 1 elr Part 2 did you list the original creditor?
     Name

      474 W. Orange Show Rd                                                 Line   4.11   of (Check one):   0   Part 1: Creditors with Priority Unsecured Claims
     Number          Street
                                                                                                            o   Part 2: Creditors with Nonpriority Unsecured
                                                                            Claims

      San Bernardino                         CA                  92408      Last 4 digits of account number
     City                                    Slate               ZIP Code


      Speedy Cash                                                           On which entry in Part 1 or Part 2 did you list the original creditor?
     Name

      Attn: Bankruptcy                                                      Line ~ of (Check one):          0   Part 1: Creditors with Priority Unsecured Claims
     Number          Street                                                                                 o   Part 2: Creditors with Nonpriority Unsecured
      P.O. Box    780408                                                    Claims

      Wichita                                KS                  67278      Last 4 digits of account number

                                                                            On which entry in Part 1 or Part 2 did you list the original creditor?
     Name

                                                                            Line          of (Check one):   0   Part 1: Creditors with Priority Unsecured Claims
     Number          Street                                                                                 o   Part 2: Creditors with Nonpriority Unsecured
                                                                            Claims

                                                                            Last 4 digits of account number
     City                                    State               ZIP Code


                                                                            On which entry in Part 1 or Part 2 did you list the original creditor?
     Name
                                                                            Line          of (Check one):   0   Part 1: Creditors with Priority Unsecured Claims
     Number          Street                                                                                 o   Part 2: Creditors with Nonpriority Unsecured
                                                                            Claims

                                                                            Last 4 digits of account number

                                                                            On which entry in Part 1 or Part 2 did you list the original creditor?

                                                                            Line          of (Check one):   0   Part 1: Creditors with Priority Unsecured Claims
     Number           Street                                                                                o   Part 2: Creditors with Nonpriority Unsecured
                                                                            Claims

                                                                            Last 4 digits of account number


                                                                            On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                            Line          of (Check one):   0   Part 1: Creditors with Priority Unsecured Claims
     Number           Street
                                                                                                            o   Part 2: Creditors with Nonpriority Unsecured
                                                                            Claims


     City                                    State               ZIP Code
                                                                            Last 4 digits of account number


  Official Form 106ElF                                Schedule ElF: Creditors Who Have Unsecured Claims                                                page~of~
       Case 6:19-bk-15974-MH                           Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47 Desc
                Robert Kevin Vasquez                   Main Document    Page 35Case
                                                                                of 68
                                                                                    number (ilknownJ_ _ _ _ _ _ _ _ _ _ _ _ __
Debtor 1
               First Name    Middle \lame         last Name



           Add the Amounts for Each Type of Unsecured Claim


6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
   Add the amounts for each type of unsecured claim.




                                                                                      Total claim


                6a. Domestic support obligations                               6a.                  32,000.00
Total claims                                                                          $
from Part 1
                6b. Taxes and certain other debts you owe the
                    government                                                 6b.    $              9,235.00
                6c. Claims for death or personal injury while you were
                    intoxicated                                                6c.                        0.00
                                                                                      $

                6d. Other. Add all other priority unsecured claims.
                    Write that amount here.                                    6d.   +$                   0.00


                6e. Total. Add lines 6a through 6d.                            6e.
                                                                                      $             41,235.00


                                                                                      Total claim


                6f. Student loans                                              6f.                        0.00
Total claims                                                                           $
from Part 2
                6g. Obligations arising out of a separation agreement
                    or divorce that you did not report as priority
                    claims                                                     6g.     $
                                                                                                          0.00
                6h. Debts to pension or profit-sharing plans, and other
                    similar debts                                              6h.    $                   0.00

                61. Other. Add all other non priority unsecured claims.
                    Write that amount here.                                    61.   +$             23,147.77


                6j. Total. Add lines 6f through 61.                            6j.
                                                                                       $            23,147.77




 Official Form 106E/F                                 Schedule ElF: Creditors Who Have Unsecured Claims                                page.!.!. of .2.!­
          Case 6:19-bk-15974-MH                              Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                             Desc
                                                             Main Document    Page 36 of 68

 Fill in this information to identify your case:

                      Robert Kevin Vasquez
 Debtor
                      FIrst Name               Middle Nama               Last Name

 Debtor 2
 (Spouse If filing)   Firol Name               Middle Name               Last Name


 Unrted States Bankruptcy Court for the Centra! District of California

 Case number
  (If known)
                      - - - - - - - - - - - - ..- - ­                                                                              D Check if this is an
                                                                                                                                       amended filing


Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                           12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
infonnation. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).


 1. Do you have any executory contracts or unexpired leases?
      D No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
    [2] Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule NB: Property (Official Form 106NB).
 2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
    example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
    unexpired leases.



      Person or company with whom you have the contract or lease                           State what the contract or lease is for


2.1    Heather Asever                                                                Residential rental
      Name                                                                           Lessee

      Street




2.2
      Name


      Street




2.3
      Name


      Street ...




2.4
      Name


      Street




2.5
      Name


      Street




Official Form 106G                              Schedule G: Executory Contracts and Unexpired Leases                                     page 1 of_1_
         Case 6:19-bk-15974-MH                                      Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                                   Desc
                                                                    Main Document    Page 37 of 68
 Fill in this information to Identify your case.

                      Robert Kevin Vasquez
 Debtor 1
                      First Name                      Middle Name               LaslName

 Debtor 2
 (Spouse. jf flling) First Nama                       MddleName                 Last Name


 United States Bankruptcy Court for the:. Central District of Califomia

 Case number
  Ilfknownl
                                                                                                                                               o     Check if this is an
                                                                                                                                                     amended filing

Official Form 106H
Schedule H: Your Codebtors                                                                                                                                      12/15
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. tf two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
    0NO
    DYes
 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
     Arizona. Califomia, Idaho, LouiSiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
    oo     No. Go to line 3.
           Yes. Did your spouse. former spouse. or legal equivalent live with you at the time?

          ONo
          o        Yes. In which community state or territory did you live?       CA                   . Fill in the name and current address of that person.

                    Patricia Alfaro Torres
                   Name of your spouse. former spouse. or legal equivalent

                    16250 Homecoming Dr. #1235
                   Number          Street

                    Chino                                           CA                      91708

 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
     shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
     Schedule D (Official Form 106D), Schedule ElF (Official Form 106E1F), or Schedule G (Official Form 106G). Use Schedule D,
     Schedule ElF, or Schedule G to fill out Column 2.

       Column 1: Your codebtor                                                                                 Column 2: The creditor to whom you owe the debt

                                                                                                                Check all schedules that apply:


         Name
                                                                                                               D Schedule D, line _ __
                                                                                                               D Schedule ElF, line
         Street                                                                                                D    Schedule G, line _ __

         City                                                        State                  ZIP Code


         Name
                                   ""----"----"----"----------------­                                          D    Schedule D. line _ __
                                                                                                               D    Schedule ElF, line _ __
          Street                                                                                               D    Schedule G. line




         Name
                                                                                                                D   Schedule D. line _ __
                                                                                                               D    Schedule ElF, line _ __
         -Str-e-et-~-------------------------------
                                                                                                                D Schedule G. line _ __

Official Form 106H                                                           Schedule H: Your Codebtors                                                page 1 of_1_
         Case 6:19-bk-15974-MH                            Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                                     Desc
                                                          Main Document    Page 38 of 68

 Fill in this Information to Identify your case:

                       Robert Kevin Vasquez
 Debtor 1
                     Firs1Name              Midola Nama                Last Name

 Debtor 2
 (Spouse, if filing) Fio;' Name             MlddIeName                 Last Name


 United States Bankruptcy Court for the: _Central District of California

 Case number                                                                                              Check if this is:
  (If known)
                                                                                                          o   An amended filing
                                                                                                          OA supplement showing postpetition chapter 13
                                                                                                           income as of the following date:
Official Form 1061                                                                                            MM I 001 yyyy

Schedule I: Your Income                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not Include information about your spouse. If more space Is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (If known). Answer every question.


                   Describe Employment


1. Fill in your employment
    information.                                                              Debtor 1                                     Debtor 2 or non-filing spouse

    If you have more than one job,
    attach a separate page with
    information about additional         Employment status                 ~EmplOyed                                       o Employed
    employers.                                                             o Not employed                                 ~ Not employed
    Include part-time, seasonal, or
    self-employed work,
                                         Occupation
    Occupation may include student
    or homemaker, if it applies.                                            TC Transcontinental
                                         Employer's name


                                         Employer's address                 5601 E. Santa Ana Street
                                                                           Number Street                                 Number   Street




                                                                            Ontario, CA 91761
                                                                           City    «
                                                                                           State   ZIP Code              City                State ZIPCode
                                          How long employed there?
                                                                           -----­

                   Give Details About Monthly Income

    Estimate monthly income as of the date you file this form. If you have nothing to report for any line. write $0 in the space. Include your non-filing
    spouse unless you are separated.
    If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
    below. If you need more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1       For Debtor 2 or
                                                                                                                         non.flling spouse
 2. List monthly gross wages, salary, and commissions (before all payroll
     deductions). If not paid monthly, calculate what the monthly wage would be.            2.          1,993.90
                                                                                                   $                          $

 3. Estimate and list monthly overtime pay.                                                 3,   +$     3.719.91         + $


 4, Calculate gross income. Add line 2 + line 3.                                            4.     $    5.713.80     I        $



Official Form 1061                                                  Schedule I: Your Income                                                        page 1
           Case 6:19-bk-15974-MH                                   Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                                                                Desc
                 Robert Kevin Vasquez
                                                                   Main Document    Page 39 of 68
Debtor 1                                                                                                                          Case number (if known)
                 First Name         Middle Name               Last Name

                                                                                                                              For Debtor 1                 For Debtor 2 or
                                                                                                                                                           non-filing spouse

   Copy line 4 here ............................................................................................ ~ 4.               5,713.80                   $
5. List all payroll deductions:

     5a. Tax, Medicare, and Social Security deductions                                                           5a.          $        725.92                  $
     5b. Mandatory contributions for retirement plans                                                            5b.          $          0.00                  $
     5c. Voluntary contributions for retirement plans                                                            5c.          $          0.00
     5d. Required repayments of retirement fund loans                                                            5d.                   399.97
     5e. Insurance                                                                                               5e.                   322.53                  $
     Sf. Domestic support obligations                                                                            Sf.          $        145.99                  $
     Sg. Union dues                                                                                              5g.          $          0.00                  $
     Sh. Other deductions. Specify: HSA                                                                          Sh. +                 108.33              +
       Garnishment                                                                                                           $         654.16                  $
       TAx Lew                                                                                                                         433.33                  $
                                                                                                                              $                                $

 6. Add the payroll deductions. Add lines Sa + Sb + Sc + Sd + Se +Sf + Sg + Sh.                                   6.         $ 2,790.23                        $
 7. Calculate total monthly take-home pay. Subtract line 6 from line 4.                                           7.         $ 2,923.57                        $

 8. List all other income regularly received:
     8a. Net income from rental property and from operating a business,
         profession, or farm
           Attach a statement for each property and business showing gross
           receipts, ordinary and necessary business expenses, and the total                                                               0.00                        0.00
           monthly net income.                                                                                    8a.
     8b. Interest and dividends                                                                                  8b.                       0.00                $       0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
         regularly receive
           Include alimony, spousal support, child support, maintenance, divorce                                                           0.00                        0.00
           settlement. and property settlement.                                                                  8c.
     Bd. Unemployment compensation                                                                               8d.                       0.00                        0.00
     8e. Social Security                                                                                         8e.         $             0.00                $       0.00
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) of any non-cash assistance
         that you receive, such as food stamps (benefits under the Supplemental
         Nutrition Assistance Program) or housing subsidies.
         Specify:                                                                  8f.                                       $_ _0_.0_0_                       $       0.00
                                                                                                                                   0.00                                0.00
     8g. Pension or retirement income                                                                            8g
                                                                                                                        .    $   ---  ­
     8h. Other monthly income. Specify: _ _ _ _ _ _ _ _ _ _ _ __                                                                                                       0.00
                                                                                                                 8h.        r+..:$====~:=;                 +$
 9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +89 + 8h.                                         9.                                           $       0.00

10. Calculate monthly income. Add line 7 + line 9.
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.

11. State all other regular contributions to the expenses that you list in Schedule J.
                                                                                                                   10.                               +1        $       0.00
                                                                                                                                                                                 1=   r    2,923.57


    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                                                               11.   +    $            0.00
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies
                                                                                                                                                                                           2,923.57
                                                                                                                                                                           12.
                                                                                                                                                                                      Combined
                                                                                                                                                                                      monthly income
13. ~ou expect an increase or decrease within the year after you file this form?
     ~No.
      o Yes. Explain:
  Official Form 1061                                                               Schedule I: Your Income                                                                                page 2
           Case 6:19-bk-15974-MH                         Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                                                             Desc
                                                         Main Document    Page 40 of 68

  Fill   10   this Information to identify your case'

                      Robert Kevin Vasquez
  Debtor 1
                                               Middle Name                 Last Name                          Check if this is:
  Debtor 2
  (Spouse, If filing) F,rst Name               MIddle Name                 Last Name
                                                                                                              !:IAn amended filing
                                                                                                              DA supplement showing postpetition chapter 13
  United States Bankruptcy Court for the: Central District of California
                                                                                       (State)
                                                                                                                 expenses as of the following date:
  Case number                                                                                                     MM I DDI YYYY
  (If known)




Official Form 106J
Schedule J: Your Expenses                                                                                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
Infonnation. If more space Is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

                    Describe Your Household

1. Is this a joint case?

   ~NO.       Go to line 2.
   o     Yes. Does Debtor 2 live in a separate household?

                DNo
                DYes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
                                                                                                                     . --..........   -.~---~-~-.--        ..-..............   ~   .... -.-    ........   ---~




2. Do you have dependents?                   o    No                                       Dependent's relationship to                       Dependent's              Does dependent live
   Do not list Debtor 1 and                  ~Yes. Fill out this information for           Debtor 1 or Deblor 2 ,                            age                      wllhyou?
   Debtor 2.                                      each dependent.. ........................ - - - - - - - - - - - ­
   Do not state the dependents'                                                              son                                             12                      o         No
   names,                                                                                                                                                            ~Yes
                                                                                             daughter                                        11                      o         No
                                                                                                                                                                     ~Yes
                                                                                                                                                                     DNo
                                                                                                                                                                     DYes


                                                                                                                                                                     B~~s
                                                                                                                                                                     DNo
                                                                                                                                                                     DYes

3. Do your expenses include
   expenses of people other than
   yourself and your dependents?

                 Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 1061.)                                                             Your expenses

4. The rental or home ownership expenses for your residence. Include first mortgage payments and
                                                                                                                                                                      1,400.00
    any rent for the ground or lot.                                                                                                    4.

    If not included in line 4:
                                                                                                                                                                                    0.00
     4a.      Real estate taxes                                                                                                        4a.

     4b.      Property, homeowner's, or renter's insurance                                                                             4b.     $
                                                                                                                                                                                    0.00
     4c.      Home maintenance, repair, and upkeep expenses                                                                            4c.                                          0.00
     4d,      Homeowner's association or condominium dues                                                                              4d.     $                                    0.00

  Official Form 106J                                              Schedule J: Your Expenses                                                                                          page 1
              Case 6:19-bk-15974-MH                    Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                             Desc
                                                       Main Document    Page 41 of 68

                    Robert Kevin Vasquez
 Debtor 1                                                                                    Case number (ffkoown)'-_ _ _ _ _ _ _ _ _ _ _ __
                   FirslName      Middle Name        Last Name




                                                                                                                        Your expenses


 5. Additional mortgage payments for your residence, such as home equity loans                              5.
                                                                                                                    $                     0.00

 6. Utilities:
        6a.   Electricity, heat, natural gas                                                                6a.     $                     0.00
        6b.   Water, sewer, garbage collection                                                              6b.     $                     0.00
        6c.   Telephone, cell phone, Internet, satellite, and cable services                                6c.     $                    75.QQ
        6d.   Other. Specify:                                                                               6d.     $                     0.00
 7. Food and housekeeping supplies                                                                          7.      $                   600.00
 8. Chlldcare and children's education costs                                                                8.      $                     a.aa
 9. Clothing, laundry, and dry cleaning                                                                     9.      $                     000
10. Personal care products and services                                                                     10.     $                     000
11. Medical and dental expenses                                                                              11.    $                     0.00
12. Transportation. Include gas, maintenance, bus or train fare.
       Do not include car payments.
                                                                                                                    $                   225.00
                                                                                                             12.

13.     Entertainment, clubs, recreation, newspapers, magazines, and books                                  13.     $                     0.00
14.     Charitable contributions and religious donations                                                    14.     $                     0.00
15. Insurance.
        Do not include insurance deducted from your payor included in lines 4 or 20.

        15a. Life insurance                                                                                 15a.    $                     0.00
        15b. Health insurance                                                                                15b.   $                     0.00
        15c. Vehicle insurance                                                                              15c.    $                   :lOO.OO
        15d. Other insurance. Specify:                                                                      15d.    $                     0.00

16.    Taxes. Do not include taxes deducted from your payor included in lines 4 or 20.
        Specify:                                                                                            16.
                                                                                                                                          0.00

17. Installment or lease payments:

        17a. Car payments for Vehicle 1                                                                     17a.    $                     0.00
        17b. Car payments for Vehicle 2                                                                      17b.   $                     O.QO
        17c. Other. Specify:    Additional Car Payments                                                      Hc.    $                   411.82
        17d. Other. Specify:                                                                                 17d.   $                     0.00
18. Your payments of alimony, maintenance, and support that you did not report as deducted from
    your pay on line 5, Schedule I, Your Income (Official Form 1061).                                         18.
                                                                                                                    $                     0.00
19.    Other payments you make to support others who do not live with you.
       Specify:                                                                                               19.   $                     0.00

20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income,

        20a. Mortgages on other property                                                                    20a.    $                     Q.OO
        20b. Real estate taxes                                                                              20b.    $                     Q,QQ
        20c. Property, homeowner's, or renter's insurance                                                   2Oc.    $                     Q.OQ
        2Od. Maintenance, repair, and upkeep expenses                                                       20d.    $                     000
        20e. Homeowner's association or condominium dues                                                    20e.    $                     0.00


      Official Form 106J                                         Schedule J: Your Expenses                                                 page 2
             Case 6:19-bk-15974-MH                     Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                              Desc
                                                       Main Document    Page 42 of 68

                   Robert Kevin Vasquez
 Debtor 1                                                                                       Case number (Nknown),_ _ _ _ _ _ _ _ _ _ _ _ _ __
                 First Name    Mtddle Name        Last Name




21.    Other. Specify:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                 21.               0,_0_0_
                                                                                                                       +$_ _ _ _ _ _
                                                                                                                       +$----------------­


22.     Calculate your monthly expenses.

       22a. Add lines 4 through 21.                                                                             22a.

       22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22c. Add line 22a   22b.

       and 22b. The result is your monthly expenses.                                                            22c.               2,811.82


23. Calculate your monthly net income.
                                                                                                                                   2,923.57
                                                                                                                        $. - - - - -
      23a.   Copy line 12 (your combined monthly income) from Schedule I.                                       23a.                 ---­
      23b.   Copy your monthly expenses from line 22c above.                                                    23b.               2,811.82

      23c.   Subtract your monthly expenses from your monthly income.                                                                111.75
             The result is your monthly net income.                                                             23c.    $--------­

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

      For example, do you expect to finish paying for your car loan within the year or do you expect your
      mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

      ~NO.
      DYes.        Explain here:




      Official Form 106J                                      Schedule J: Your Expenses                                                 page 3
             Case 6:19-bk-15974-MH                          Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                                Desc
                                                            Main Document    Page 43 of 68

Fill in this information to identtfy your case.


Debtor 1           Robert Kevin VasQ.""u-,,;e-.::z=-::;::=-::-- _ _ _-----,~=~-_ _
                   F lI"$it Name              Middle Name               la5C Name

Debtor 2
(Spouse, if filing) F,rsl Nama                Middle Name               last Name


United States Bankruptcy Court for the Central District of California

Case number
(If known)
                                                                                                                                    r:J   Check if this is an
                                                                                                                                          amended filing



  Official Form 106Dec
  Declaration About an Individual Debtor's Schedules                                                                                                12115

  If two married people are filing together, both are equally responsible for supplying correct Information.

  You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
  obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
  years, or both. 18 U.S.C. §§ 152, 1341,1519, and 3571.



                    Sign Below



       Did you payor agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

       !:a No
       o Yes.         Name of person_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _. Attach Bankruptcy Petition Preparer's Notice. Declaration. and

                                                                                                   Signature (Official Form 119).




       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.




                                                                           Signature of Debtor 2


         Da1e    06/28/2019                                                Date
                MMI      00        I   YYYY                                         MMI DO /   YYYY




  Official Form 106Dec                                        Declaration About an Individual Debtor's Schedules
             Case 6:19-bk-15974-MH                          Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                               Desc
                                                            Main Document    Page 44 of 68

 Fill   In   this information to Identify your case.


 Debtor 1          Robert Kevin Vasquez
                                           ----~MI~~~le7.N~.m~.----------~L.~~~N~.m=e----------


 Debtor 2
 (Spouse, if filing) Firs! Name                   Middle Name                Last Name


 United States Bankruptcy Court for the: Central District of California

 Case number
  (If known)                                                                                                                          o Check if this is an
                                                                                                                                         amended filing




Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                        4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.


                  Give Details About Your Marital Status and Where You Lived Before


 1. What is your current marital status?

        12] Married
        o Not married
 2.   During the last 3 years, have you lived anywhere other than where you live now?
        o    No
        12] Yes. List all of the places you lived in the iast 3 years.     Do not include where you live now.

               Debtor 1:                                              Dates Debtor 1       Debtor 2:                                       Date. Debtor 2
                                                                      lived there                                                          lived there

                                                                                           o   Same as Debtor 1                           o   Same as Debtor 1

                11662 Canvasback Cir                                  From     07/2017                                                        From
                Number            Street
                                                                      To       08/2018                                                        To


                Moreno Valley                  CA      92557
                City                           State ZIP Code                                  City                  State ZIP Code


                                                                                          o    Same as Debtor 1                          o    Same as Debtor 1


                                                                      From                                                                    From
                Number            Street                                                       Number   Street
                                                                      To                                                                      To




 3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property states
        and territories include Arizona, California, Idaho, Louisiana. Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
        o    No
        o    Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




 Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                           page 1
         Case 6:19-bk-15974-MH                      Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                                        Desc
                                                    Main Document    Page 45 of 68

Debtor 1                                                                                            Case number (".nown)'----_ _ _ _ _ _ _ _ _ _ _ _ __


                Explain the Sources of Your Income


 4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
     If you are filing a jOint case and you have income that you receive together, list it only once un,der Debtor 1.

     o No
     121   Yes. Fill in the details.




                                                      Sources of Income             Gross Income             Sources of Income        Gross income
                                                      Check all that apply.         (before deductions and   Check all that apply.    (before deductions and
                                                                                    exclusions)                                       exclusions)

            From January 1 of current year until
                                                       ~ Wages, commissions,
                                                                                    $32,537.28
                                                                                                             o Wages, commissions,
                                                          bonuses. tips                                        bonuses, tips
            the date you filed for bankruptcy:
                                                       o Operating a business                                o Operating a business
            For last calendar year:
                                                       121 Wages, commissions,                               o Wages, commissions.
                                                          bonuses, tips             $36,803.00                 bonuses, tips
            (January 1 to December 31, 2018
                                       yyyy
                                                       o Operating a business                                o Operating a business

            For the calendar year before that:
                                                       121 Wages, commissions,                               o Wages, commissions,
                                                          bonuses, tips                                        bonuses, tips
                                                                                    $0,00
            (January 1 10 December 31, 2017
                                       yyyy
                                                       o Operating a business                                o Operating a business

 5. Did you receive any other income during this year or the two previous calendar years?
    Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
    and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
    winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.

     121   No
     o     Yes. Fill in the details.



                                              Sources of income           Gross income from                   Sources of income       Gross Income from
                                              Describe below.             each source                         Describe below.         each source
                                                                          (before deductions and                                      (before deductions and
                                                                          exclusions)                                                 exclusions)



 From January 1 of current                                                $_----­
 year until the date you
                                                                                                                                      $,-----­
 filed for bankruptcy:
                                                                          $_----­


For last calendar year:                                                   $_----­
(January 1 to                                                             $_----­                                                     $,-----­

December31, _ _ _~                                                        $_----­                                                     $,-----­


For the calendar year                                                     $_----­                                                     $_----­
before that:                                                              $_----­                                                     $_----­
(January 1 to                                                             $_----­
December 31, _ _ __




Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 2
       Case 6:19-bk-15974-MH                                  Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                                 Desc
                                                              Main Document    Page 46 of 68

Debtor 1      Robert Kevin Vasquez                                                                      Case number (llk_O),_ _ _ _ _ _ _ _ _ _ _ _ _ __
             FlIStName           Mtddle Name               Last Name




             List Certain Payments You Made Before You Filed for Bankruptcy



 6. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

     o No.   Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101 (8) as
             "incurred by an individual primarily for a personal. family. or household purpose."
             During the 90 days before you filed for bankruptcy. did you pay any creditor a total of $6,825* or more?

             o No. Go to line 7.
             o Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and
                    the total amount you paid that creditor. Do not include payments for domestic support obligations, such
                    as child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
             * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

     o Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
             DUring the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

             o No. Go to line 7.
              o Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                            creditor. Do not include payments for domestic support obligations. such as child support and
                            alimony. Also. do not include payments to an attorney for this bankruptcy case.


                                                                           Dates of      Total amount paid        Amount you stili owe   Was this payment   '01'...
                                                                           payment


                                                                                                                                         DMortgage
                     Creditor'S Name
                                                                                                                                         Dcar

                     Number     Street                                                                                                   D Credit card
                                                                                                                                         D Loan repayment
                     - - - - -..- - . - - . - - - ­                                                                                      D Suppliers or vendors
                                                                                                                                         D Other ________
                     City                      State           ZIP Code




                                                                                         $------------- ~--------------                  D Mortgage
                     Creditor's Name
                                                                                                                                         DCar
                                                                                                                                         D Credit card
                     Number     Street
                                                                                                                                         D Loan repayment
                                                                                                                                         D Suppliers or vendors
                                                                                                                                         D Other




                                                                                                                                         D Mortgage
                     Creditor'S Name
                                                                                                                                         DCar
                                                                                                                                         D Credit card
                     Number     Street
                                                                                                                                         D Loan repayment
                                                                                                                                         D Suppliers or vendors
                                                                                                                                         DOther




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                         page 3
           Case 6:19-bk-15974-MH                     Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                                            Desc
                                                     Main Document    Page 47 of 68

Debtor 1                                                                                        Case number (iff<nown),_ _ _ _ _~ _ _ _ _ _ _ _ __




 7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
    Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
     corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
     agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
     such as child support and alimony.

     o     No
     o     Yes. List all payments to an insider.
                                                                  Dates of      Total amount      Amount you still   Reason for this payment
                                                                  payment       paid              0_


            Insider's Name



            Number    Street




            City                           State   ZIP Cooe



                                                                               $_---­            $_---­
            Insider's Name


            Nurroer   Street




            City                           State   ZIP Cooe


 8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
     an insider?
     Include payments on debts guaranteed or cosigned by an insider.

     o No
     o Yes. List all payments that benefited an insider.
                                                                 Dates of        Total amount     Amount you still   Reason for this payment
                                                                 payment         paid             0_
                                                                                                                     Include creditor's name



            Insider's Name
                                                                               $,-----           y----­

            Number    Street




            ~ ..       --­                 Slate   ZIP Cooe




                                                                               ~--------$-------
            Insider's Name



            Number    Street




Official Form 107                             Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 4
           Case 6:19-bk-15974-MH                                   Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                                       Desc
                                                                   Main Document    Page 48 of 68

Debtor 1          Robert Kevin Vasquez                                                                            Case number (,lk/1QWnl_ _.. _ _ _ _ _.._ _ _ _ _ _ __
                  Flrs1 N"ame            Middle Name            Last Name




                  Identify Legal Actions, Repossessions, and Foreclosures
 9, Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
     and contract disputes.

     121 No
     D     Yes. Fill in the details,
                                                                       Nature of the case                   Court or agency                             Status of the case

    Case trtle:
                                                                                                           Court Name
                                                                                                                                                        o   Pending

                                                                                                                                                        o   On appeal

                                                                                                           Number    Street                             o   Concluded



                                                                                                           City                   State   ZIP Code
    Case number



                                                                                                           Court Name
                                                                                                                                                        o   Pending
    Case title:
                                                                                                                                                        o   On appeal

                                                                                                           Number    Street                             o   Concluded




    Case number

 10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
     Check all that apply and fill in the details below.

     D     No. Go to line 11,
     121 Yes, Fill in the information below.
                                                                                 Describe the property                                     Date       Value of the property
                                                                                Fernando Mata v. Robert Vasquez
                                                                                collections                                                             8,223.00
                   Fernando Mata                                                                                                            09/2018
                   Creditor's" Name
                                                                                                                                                      $_---­

                   474 W, Orange Show Rd
                   Number       Street                                           Explain what happened

                                                                                 D    Property was repossessed.
                                                                                 D    Property was foreclosed.

                   San Bernardino                      CA      92408
                                                                                 o    Property was garnished.
                   City                                State   ZIP Code          [J Property was attached, seized, or levied.

                                                                                 Deacribe the property                                     Date        Value of the propert)



                                                                                                                                                      $,----­
                   Creditor's Name



                   Number       Street
                                                                                 Explain what happened

                                                                                 o    Property was repossessed.
                                                                                 o    Property was foreclosed.
                                                                                 o    Property was garnished.
                   City                                State   ZIP Code
                                                                                 o    Property was attached, seized, or levied.




Official Form 107                                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  pageS
       Case 6:19-bk-15974-MH                                    Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                                    Desc
                                                                Main Document    Page 49 of 68

Debtor 1
                  Robert Kevin Vasquez                                                                       Case number (ilkoown)'--_ _ _ _ _ _ _ _ _ _ _ _ __
                  FlfStName           Middle Name           Last Name




 11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
     accounts or refuse to make a payment because you owed a debt?
     0No
     D Yes. Fill in the details.

                                                                    Describe the action the creditor took                       Date action      Amount
                                                                                                                                was taken
           -Cred-j-tor-'s-N-a';e-- - - ­   -. -----­




           Number      Street




           ~--- ..- - ­                      State   ZIP Code       Last 4 digits of account number: XXXX­


 12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
     creditors, a court-appointed receiver, a custodian, or another official?
     0No
     DYes


                 List Certain Gifts and Contributions


 13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
     0No
     D Yes. Fill in the details for each gift.


            Gifts with a total value of more than $600              Describe the gifts                                          Dates you gave      Value
            per person                                                                                                          the gifts



           Person to Whom You Gave the Gift
                                                                                                                                                  $'------­


                                                                                                                                                  $_---­

           Number . Street




           Person's relationship to you


           Gifts with a total value of more than $600               Describe the gifts                                          Dates you gave    Value
           per person                                                                                                           the gifts



                                                                                                                                                  $_--­
           Person to Whom You Gave the Gift


                                                                                                                                                  $_--­


           Number      Street




           Person's relationship to you _ _ _ _ __



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 6
           Case 6:19-bk-15974-MH                                 Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                                                Desc
                                                                 Main Document    Page 50 of 68

Debtor 1           Robert Kevin Vasquez                                                                            Case number (ffkoown),_ _ _ _ _ _ _ _ _ _ _ _ _ __
                   FlfstName      MlddJe Name                 Last Name




 14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

     IZINo
     l:l   Yes. Fill in the details for each gift or contribution,

            Gifts or contributions to charities                      Describe what you contributed                                         Date you            Value
            that total more than $600                                                                                                      contributed




           Charity's Name
                                                                                                                                                               $,----­




           Number      Street




           City          State         ZIP Code




                   List Certain Losses


 15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
     or gambling?

     0NO
     l:l   Yes. Fill in the details,

            Describe the property you lost and how                    Describe any insurance coverage for the loss                         Date of your loss   Value of property
            the loss occurred                                                                                           ,                                      lost
                                                                      Include the amount that insurance has paid. List pending insurance
                                                                      claims on line 33 of Schedule AlB: Property.



                                                                                                                                                               $_---­



                  List Certain Payments or Transfers

 16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf payor transfer any property to anyone you
     consulted about seeking bankruptcy or preparing a bankruptcy petition?
     Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.



    ol:l   No
           Yes. Fill in the details.

                                                                      Description and value of any property transferred                    Date payment or     Amount of payment
             Edwards Legal                                                                                                                 transfer was made
            Person Who Was Paid

             4195 Chino Hills Pkwy 1024                                                                                                    06/2019               699.00
            Number       Street


             #1024
                                                                                                                                                               $_---­
            Chino Hills                   CA       91709
            City                         State    ZI P Code

             fedwards@edwardslegalsocal.com
            Email or website address


            Person Who Made the Payment, if Not You



Official Fomn 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                              page 7
           Case 6:19-bk-15974-MH                         Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                                             Desc
                                                         Main Document    Page 51 of 68


Debtor 1         Robert Kevin Vasquez                                                                  Case number (dkllilwn),________________
                                  MC~dl~e~Na-m-e--~--~L~a~~~Na-m~.--------




                                                             Description and value of any property transferrad                Date payment or       Amount of
                                                                                                                              transfer was made     payment


            Person Who Was Paid

                                                                                                                                                    $_---­
            Number    Street

                                                                                                                                                    $,----




            Email or website address



            Person Who Made the Payment, if Not You



 17. Within 1 year before you filed for bankruptcy. did you or anyone else acting on your behalf payor transfer any property to anyone who
     promised to help you deal with your creditors or to make payments to your creditors?
     Do not include any payment or transfer that you listed on line 16,

     [2] No
     o Yes, Fill in the details,
                                                             Description and value of any property transferrad                Date payment or   Amount of payment
                                                                                                                              transfer was made

            Person Who Was Paid

                                                                                                                                                    $_---­
            Number     Street

                                                                                                                                                    $_---­



 18. Within 2 years before you filed for bankruptcy. did you sell. trade, or otherwise transfer any property to anyone, other than property
     transferred in the ordinary course of your business or financial affairs?
     Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property),
     Do not include gifts and transfers that you have already listed on this statement.
     o No
     [2] Yes. Fill in the details,
                                                             DeSCription and value of property         Describe any property or payments received     Date transfer
                                                             transferrad                               or debts paid In exchange                      was made
            Adolfo Briseno
            Person Who Received Transfer
                                                            motorcycle, $2,100.00                     $2,100

            10412 Park Ave,                                                                                                                           10/01/2018
            Number    Street




            Garden Grove


            Person's relationship to you none'--_ _


            Person Who Received Transfer



            Number    Street




            Person's relationship to you _________

Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   pageS
       Case 6:19-bk-15974-MH                                 Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                                               Desc
                                                             Main Document    Page 52 of 68

Debtor 1           Robert Kevin Vasquez                                                                      Case number (ifknownJ,_ _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name     Middie Name              Last Name




 19, Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
     are a beneficiary? (These are often called asset-protection devices.)

     o     No
     o Yes. Fill in the details,
                                                                   Description and value of the property transferred                                         Date transfer
                                                                                                                                                             was made


           Name of trust




                List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

 20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
     closed, sold, moved. or transferred?
     Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
     brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
     o No
    o      Yes. Fill in the details.

                                                                   Last 4 digits of account number      Type of account or         Date account was       Last balance before
                                                                                                        Instrument                 closed, sold, moved.   clOSing or transfer
                                                                                                                                   or transferred
            Wells Fargo Checking
            Name of Financial Institution
                                                                   xxxx-_ _ _ _                        0CheCking                   05/01/2019             $0.00

            Number       Street
                                                                                                       DsavingS
                                                                                                       DMoney market
                                                                                                       DBrOkerage
            City                      State     ZIP Code                                                Dother_ _ __


                                                                       xxxx­ _ _ _ _                    DChecking                                         $,---­
            Name of Financial Institution
                                                                                                        Dsav,ngs

            Number       Street                                                                         DMoney market
                                                                                                        DBrokerage
                                                                                                        Dother_ _ __
            City                      State     ZIP Code

 21. Do you now have. or did you have within                1 year before you filed for bankruptcy, any safe deposit box or other depository for
    securities, cash, or other valuables?
    0No
    [J Yes. Fill in the details.
                                                                   Who else had access to It?                        Describe the contents                         Do you stili
                                                                                                                                                                   have It?

                                                                                                                                                                  DNo
            Name of Financial Institution                         Name
                                                                                                                                                                  DYes


            Number       Street                                   Number   Street




            City                      State     ZIP Code



Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 9
           Case 6:19-bk-15974-MH                                 Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                                     Desc
                                                                 Main Document    Page 53 of 68

Debtor 1          Robert Kevin Vasquez                                                                         Case number (ilknownj,_ _ _ _ _ _ _ _ _ _ _ _ _ __
                  First Name      Middle Name                Last Name




22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
       0No
       [J Ves. Fill In the details.
                                                                    Who else has or had access to It?              Describe the contents                   Do you still
                                                                                                                                                           have It?

                                                                                                                                                            DNo
             Name of Storage Facility                               Name
                                                                                                                                                            DVes

             Number      Street                                     Number    Str....t


                                                                    City State ZIP Code




                    Identify Property Vou Hold or Control for Someone Else

 23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
     or hold in trust for someone.
       0No
       o   Ves. Fill in the details.
                                                                   Where is the property?                          Describe the property                Value



             Owner's Name                                                                                                                               $_--­
                                                                  Number     Street
             Number      Street



                                                                  City                      State   ZIP Code
                                         State    ZIP Code


                    Give Details About Environmental Information

 For the purpose of Part 10, the following definitions apply:
 III   Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
       hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
       including 'statutes or regulations controlling the cleanup of these substances, wastes, or material.

 If    Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize
       it or used to own, operate, or utilize it, Including disposal sites.
 Ii    Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
       substance, hazardous material, pollutant, contaminant, or similar term.

 Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

 24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

       0NO
       [J Yes. Fill in the details.
                                                                    Governmental unit                   Environmental law. if you know it              Date of notice




           Name of si!e                                            Governmental unl!


           Number      Str....t                                    Number    Sttee!




           City                         SIaIe    ZIP Code



Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 10
         Case 6:19-bk-15974-MH                           Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                                                   Desc
                                                         Main Document    Page 54 of 68

Debtor 1
                   Robert Kevin Vasquez                                                                        Case number (1Iknown)_____________________________
                                                  ~N~.~m-.---------------
                   FlfstName      Mido~Name




 25. Have you notified any governmental unit of any release of hazardous material?

     121   No
     D     Yes. Fill in the details.
                                                          Governmental unit                                Environmental 1_. If you know it                     Date of notice



            Name of 811.                                  Governmental unit


            Number       Street                           Number     Street



                                                          City                  Stete    ZIP Code


            City                      Slate   ZIP Code


 26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

     121 No
     D     Yes. Fill in the details.
                                                                                                                                                                    status of the
                                                            Court or agency                                     Nature of the case
                                                                                                                                                                    case
           Case title
                                                            Court Name
                                                                                                                                                                o Pending
                                                                                                                                                                o      On appeal

                                                            Number     Street                                                                                   o Concluded
           Case number
                                                            City                        State   ZIP Code


                     Give Details About Your Business or Connections to Any Business
 27. Within 4 years before you filed for bankruptcy. did you own a business or have any ofthe following connections to any business?
           o A sole proprietor or self-employed in a trade. profession, or other activity. either full-time or part-time
           o A member of a limited liability company (LLC) or limited liability partnership (LLP)
           o A partner in a partnership
           o An officer, director, or managing executive of a corporation
           o An owner of at least        5% of the voting or equity securities of a corporation

     121   No. None ofthe above applies. Go to Part 12.
     D     Yes. Check all that apply above and fill in the details below for each business.
                                                            Describe the nature of the busirtess                              Employer Identification number
                                                                                                                              Do not Include Social Security number or mN.
            Business Name

                                                                                                                              EIN:
            Number       Sireet
                                                                                                                              Dates busirteH existed

                                                            Name of accountant or bookkeeper
                                                                                                                              From                        To
            City                      Slate   ZIP Code
                                                            Describe the nature of the business                               Employer identification number
                                                                                                                              Do not include Social Security number or mN.
            Buslne•• Name

                                                                                                                              EIN: ____       ___
            Number       Street
                                                                                                                              Dates business existed

                                                            Name of accountant or bookkeeper
                                                                                                                              From                             To
            City                      State   ZIP Code


Official Form 107                               Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                  page 11
           Case 6:19-bk-15974-MH                        Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                                       Desc
                                                        Main Document    Page 55 of 68

Debtor 1                                                                                           Case number (lIknown)'--_ _ _ _ _ _ _ _ _ _ _ __




                                                          De&Cl'ibe the nature of the business                 Employer ldentlfteatlon number
                                                                                                               Do not include Social Security number or ITIN.
            Business Name
                                                                                                               EIN:      _______ _

            Number    Street
                                                                                                               Dates business existed



                                                          Name of accountant or bookkeeper
                                                                                                               From                     To
            City                  State      ZIP Code




 28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
     institutions, creditors, or other parties.

    DNo
    o      Yes. Fill in the details below.

                                                          Date issued




            Name                                          MMIDDIYVYY


            Number    Street




            City                  Slate      ZIP Code




                   Sign Below


      I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
      answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud
      in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.



      JC~~)
   ~re of Debtor 1                                  /                      Signature of Debtor 2


            Date 06/28/2019                                                Date _ _ _ _ __

      Old you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for 8ankruplcy(Official Form 107)?

      12]    No
      DYes


      Did you payor agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
      12] No
      o     Yes. Name of         ._ _ _~..............._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _; Attach the Bankruptcy Petition Preparer's Notice,
                                                                                               Declaration, and Signature (Official Form 119).




Official Form 107                              Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 12
       Case 6:19-bk-15974-MH               Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                     Desc
  B2030 (Form 2030) (12/15)                Main Document    Page 56 of 68


                                   United States Bankruptcy Court
                                                Central District of California


  In re     Robert Kevin Vasquez

                                                                                  Case No. - - - - - - -

  Debtor                                                                           Chapter-
                                                                                          7
                                                                                            -------

                    DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

  1.    Pursuant to 11 U .S.c. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the
        above named debtor(s) and that compensation paid to me within one year before the filing of the
        petition in bankruptcy, or agreed to be paid to me, for services rendered or to be rendered on behalf of
        the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

0FLATFEE
                        .                                                                  699.00
        For legal servIces, I have agreed to accept .............................. $_ _ _ _ _ __
        Prior to the filing of this statement I have received........................    $_0_.0_0_ _ _ __

        Balance Due...................................................... $-
                                                                           699.00
                                                                             ------

DRETAINER
       For legal services, I have agreed to accept a retainer of .................... $_ _ _ _ _ __

        The undersigned shall bill against the retainer at an hourly rate of ........... $_ _ _ _ _ __
        [Or attach firm hourly rate schedule.] Debtor(s) have agreed to pay all Court
        approved fees and expenses exceeding the amount of the retainer.

 2. The source of the compensation paid to me was:

        o     Debtor                   D    Other (specify)

 3. The source of compensation to be paid to me is:
        o     Debtor                   D    Other (specify)

 4.     0    I have not agreed to share the above-disclosed compensation with any other person unless they
       are members and associates of my law firm.

      D I have agreed to share the above-disclosed compensation with a other person or persons who
 are not members or associates of my law firm. A copy of the Agreement, together with a list of the names
 of the people sharing the compensation is attached.
 5. In return of the above-disclosed fee, I have agreed to render legal service for all aspects of the
    bankruptcy case, including:
       a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining
          whether to file a petition in bankruptcy;
       b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be
          required;
       c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any
          adjourned hearings thereof;
Case 6:19-bk-15974-MH                      Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                                          Desc
                                           Main Document    Page 57 of 68
 B2030 (Fonn 2030) (12/15)
      d. [Other provisions as needed]
1. Consulting with and advising you before the filing of your Chapter 7
bankruptcy case, at a maximum of 1wo In-person meetings and a reasonable number of telephone calls;

2. Preparing and filing, In the United States Bankruptcy Court for the Central District of California, a voluntary Chapter 7 bankruptcy petition and the
required schedules and statement of financial affairs;
3. Appearing with you at one meeting of creditors in your bankruptcy case; and
4. After your Chapter 7 case has been filed, consulting with you regarding the progress of your case, and handling inquiries from the United States
Trustee, the bankruptcy trustee appointed in your case, and any creditors, for a period of 60 days after the first meeting of creditors in your
bankruptcy' case.




6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:
1. The briefing from an approved nonprofit budget and credit counseling agency
as required by Title 11, Section 109(h) ofthe United States Code before you may
file a bankruptcy petition.
2. The instructional course in personal financial management as required after
filing your bankruptcy petition by Title 11. Sections 111 and 727(a)( 11) of the United
States Code.
3. Amending your bankruptcy petition, schedules, or statement of financial affairs to add creditors or other Information not included in the original
filing.
4. Representing you in any lawsuit, adversary proceeding, or contested matter
in your bankruptcy case, or in any other court. Examples of the kind of actions
and proceedings that our representation of you does not Include are the following:
a. Defense of any motions for relief from the automatic stay or initiating or
defending any other actions or proceedings to protect your home from foreclosure;
b. Defense of any motions or complaints for turnover of property;
c. Initiating or defending any motions to avoid liens;
d. Initiating or defending any motion to extend any time set by applicable law; and
e. Defending you in any adversary proceedings seeking a declaration of non-dischargeability of any debt or objecting to your discharge.
5. Representing you in any administrative proceeding, or any proceeding before any regulatory or licensing agency, or filing any reports or
disclosures before
any securities exchange or regulatory agency.
6. Representing you at any examination conducted under Federal Rule of Bankruptcy Procedure 2004.
7. Reviewing, compiling, or copying documents to be produced either pursuant
to a request by the United States Trustee, the bankruptcy trustee, or pursuant
to an order to appear at an examination under Federal Rule of Bankruptcy
Procedure 2004
8. Appearingwith you at any continued meetings of creditors after the Firm
has appeared with you at one meeting of creditors.
9. Advising you or expressing an opinion as to whether any of your federal or
state income tax liabilities will be discharged in your bankruptcy case.
10. Undertaking any credit repair work for you.
11. Negotiating reaffirmation agreement with creditor of secured debt.
Case 6:19-bk-15974-MH       Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                       Desc
                            Main Document    Page 58 of 68




                                            CERTIFICATION
       I certifY that the foregoing is a complete statement f any agreement or arrangement for
           payment to me for representation of the de r) in this bankruptcy proceeding.

       06/28/2019                                                         o
      Date
                                         Edwards Legal

                                             Name of law firm
                                         4195 Chino Hms Pkwy
                                         #1024
                                         Chino Hills, CA 91709
                                         fedwards@edwardslegalsocal.com
          Case 6:19-bk-15974-MH                              Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                                                   Desc
                                                             Main Document    Page 59 of 68
 Fill in this information to identIfy your case:                                                                  Check one box only as directed         In   this form and   In

                                                                                                                  Form 122A-1Supp:
 Debtor!            Robert Kevin Vasquez
                     Flrsl Name                Middle Name                 Last Name
                                                                                                                  I!I   1. There is no presumption of abuse.
 Debtor 2
 (Spouse, if filing) First Name                Middle Name                 lasl Name                              D 2. The calculation to determine if a presumption of
                                                                                                                          abuse applies will be made under Chapter 7
 United States Bankruptcy Court for the Central District 01 California                                                    Means Test Calculation (Official Form 122A-2).

 Case number
 ilf known)
                                                                                                                  o 3. The Means Test does not apply now because of
                                                                                                                          qualified military service but it could apply later.



                                                                                                                  D     Check if this is an amended filing


Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                         12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. " more
space is needed, attach a separate sheet to this form. Include the line number to which the additional Information applies. On the top of any
additional pages, write your name and case number (If known). " you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under J 707(b)(2) (OffiCial Form 122A-1Supp) with this form.

                 Calculate Your Current Monthly Income

 1. What is your marital and filing status? Check one only.
      o Not married. Fill out Column A. lines 2-11.
      o Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
      rB Married and your spouse is NOT filing with you. You and your spouse are:
         rB Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
           o      Living separately or are legally separated. Fill out Column A, lines 2-11 ; do not fill out Column B. By checking this box, you declare
                  under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
                  spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).
      Fill In the average monthly income that you received from all sources, derived during the 6 full months before you file this
      bankruptcy case. 11 U.S.C. § 101 (lOA). For example, if you are filing on September 15, the 6-month period would be March 1 through
      August 31. II the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
      Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
      income irom that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                                   ColumnA               ColumnS
                                                                                                                   Debtor 1              Debtor 2 or
                                                                                                                                         non-flllng spouse
 2. Your gross wages, salary, tips, bonuses, overtime, and commissions
    (before all payroll deductions).
                                                                                                                           82.83           $0.00

 3. Alimony and maintenance payments. Do not include payments from a spouse if
                                                                                                                                           $0.00
    Column B is filled in.
 4. All amounts from any source which are regularly paid for household expenses
    of you or your dependents, including child support. Include regular contributions
    from an unmarried partner, members of your household, your dependents, parents,
    and roommates. Include regular contributions from a spouse only if Column B is not
                                                                                                                   $0.00                     0.00
    filled in. Do not include payments you listed on line 3.
 5. Net income from operating a business, profession,
                                                                         Debtor 1         Debtor 2
    or farm
    Gross receipts (before all deductions)                                 $0.00           $ 0.00
     Ordinary and necessary operating expenses                           - $0.00         - $ 0.00
                                                                                                          COpy                             $0.00
     Net monthly income from a business, profession, or farm               $0.00           $ 0.00         here~    $ 0.00

 6. Net income from rental and other real property                       Debtor 1         Debtor 2
    Gross receipts (before all deductions)                                $D....OO...-     $..n...oo...
     Ordinary and necessary operating expenses                           -$~-$O.OO
      Net monthly income from rental or other real property                                               cop~     $0.00                   $0.00
                                                                           $0.00           $ 0.00         here
 7. Interest, dividends, and royalties                                                                             $ 0.00                  $0.00



Official Form 122A-l                             Chapter 7 Statement of Your Current Monthly Income
        Case 6:19-bk-15974-MH                                                Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                                                                    Desc
                                                                             Main Document    Page 60 of 68


Debtor 1                                                                                                                                 Case number (if known)



                                                                                                                                            ColumnA                        ColumnB
                                                                                                                                            Debtor 1                       Debtor 2 or
                                                                                                                                                                           non-filing spouse
 8. Unemployment compensation                                                                                                                 $ 0.00                         $0.00
     Do not enter the amount if you contend that the amount received was a benefit
     under the Social Security Act. Instead, list it here: ...............................                         +
        For you ...... ...........................................................................   $,. =.0.:.,:.0:.. ,:0'----_ __
        For your spouse...................................................................           $0.00
                                                                                                      ._----­
 9. Pension or retirement income. Do not include any amount received that was a
     benefit under the Social Security Act.                                                                                                   $0._00_ _                      $0.00
 10. Income from all other sources not listed above. Specify the source and amount.
     Do not include any benefits received under the Social Security Act or payments received
     as a victim of a war crime, a crime against humanity, or international or domestic
     terrorism. If necessary, list other sources on a separate page and put the total below.

                                                                                                                                              $0.00                          $0.00
                                                                                                                                              $0.00
      Total amounts from separate pages, if any.                                                                                           +$0.00

 11. Calculate your total current monthly income. Add lines 2 through 10 for each
     column. Then add the total for Column A to the total for Column B.                                                                        $5,182.83             + L.::====--:=I $5,182.831
                                                                                                                                                                                                  Total current
                                                                                                                                                                                                  monthly Income

                Determine Whether the Means Test Applies to You

 12. Calculate your current monthly Income for the year. Follow these steps:
     12a.     Copy your total current monthly income from line 11 ................................................................................. Copy line 11 hereo+

              Multiply by 12 (the number of months in a year).                                                                                                                                  x 12
     12b.     The result is your annual income for this part of the form.
                                                                                                                                                                                      12b.   L.........:====:~J
 13. Calculate the median family income that applies to you. Follow these steps:

     Fill in the state in which you live.

     Fill in the number of people in your household.

     Fill in the median family income for your state and size of household .............................................................................................. 13.                   $ 96,813.0~
     To find a list of applicable median income amounts, go online using the link specified in the separate
     instructions for this form. This list may also be available at the bankruptcy clerk's office.
 14. How do the lines compare?

     14a.!!::I Line 12b is less than or equal to line 13. On the top of page I, check box 1, There is no presumption of abuse.
               Go to Part 3.

     14b.   0     Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                  Go to Part 3 and fill out Form 122A-2.

                  Sign Below

                 By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.




        ~             Si

                      Date
                                   e of Debtor 1

                              06/28/2019
                               MM / DO           /YVYY
                                                                                                                                      Signature of Debtor 2


                                                                                                                                      Date -:-::--:-:-=--:-:-::-;:-:;-;_
                                                                                                                                              MMI DO        /YYYY

                      If you checked line 14a, do NOT fill out or file Form 122A-2.
                      If you checked line 14b, fill out Form 122A-2 and file it with this form.


Official Form 122A-l                                               Chapter 7 Statement of Your Current Monthly Income
             Case 6:19-bk-15974-MH                  Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                                      Desc
                                                    Main Document    Page 61 of 68

    Attorney or Party Name, Address, Telephone & FAX                           FOR COURT USE ONLY
    Nos., State Bar No. & Email Address

    Fred W. Edwards, Esq.
    Attorney at Law, State Bar No. 317309
    4195 Chino Hills Parkway #1024
    Chino Hills, CA 91709
    (909) 888-8588
    (909) 295-5554 fax
    fedwards@edwardslegalsocal.com




    0     Debtor(s) appearing without attorney
I
    f8l   Attorney for Debtor

                                             UNITED STATES BANKRUPTCY COURT
                                       CENTRAL DISTRICT OF CALIFORNIA ­ RIVERSIDE DIVISION

    In re:                                                                     CASE NO.:
                                                                               CHAPTER: 7

    ROBERT KEVIN VASQUEZ


                                                                                             VERIFICATION OF MASTER
                                                                                            MAILING LIST OF CREDITORS
                                                                                                        [LBR 1007-1 (a)]



                                                               Debtor(s).



Pursuant to LBR 1007-1 (a), the Debtor, or the Debtor's attorney if applicable, certifies under
penalty of perjury that the master mailing list of creditors filed in this bankruptcy case, consisting of
l sheet(s) is complete, correct, and consistent with the Debtor1s schedules and I/we assume all
responsibility for errors and omissions.


Date:         06/28/2019                                                       ~~
                                                                         ~f~D-e-b-t-o-r-1----j/-7~-----------

Date:
                                                                               Signature of Debtor 2 Ooint debtor) (if applicable)

Date:
                                                                               Signature of Attorney for Debtor (if applicable)


               This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California

    December 2015                                                                                       F 1007-1.MAILlNG.LlST.VERIFICATION
Case 6:19-bk-15974-MH      Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47   Desc
                           Main Document    Page 62 of 68


 AARGON Agency
 8668 SPRING MOUNTAIN RD
 Las Vegas, NV 89117


 AD Astra Recovery
 7330 W. 33rd Street N.     Ste 118
 Wichita, KS 67205


 AWA Collections
 PO BOX 6605
 Orange, CA 92863


 Advance America
 5800 Van Buren Blvd 1118
 Riverside, CA 92503


 Brockton Endoscopy Surgery Center
 6958 Brockton Sve 1100
 Riverside, CA 92506


 California Check Cashing Stores
 23962 Alessandro Blvd. Ste K
 Moreno Valley, CA 92553


 California Check Cashing Stores
 Payday Money Centers
 24893 Sunnymead Blvd.
 Moreno valley, CA 92553


 CashBack LLC
 5275 Riverside Dr.
 Chino, CA 91710
Case 6:19-bk-15974-MH      Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47   Desc
                           Main Document    Page 63 of 68


 Consumer Portfolio Services
 Asset Recovery Dept. BK
 PO BOX 57071
 Irvine, CA 92619


 Diversified Adjustments Service
 PO Box 32145
 Minneapolis, MN 55433


 Family Support Services
 5770 Eastern Ave
 Los Angeles, CA 90040


 Fernando Mata
 474 W. Orange Show Rd
 San Bernardino, CA 92408


 First Premier Bank
 3820 Louise Ave.
 Sioux Falls, SD 57107


 Franchise Tax Board
 Bankruptcy Section
 P.O Box 3952
 Sacramento, CA 95812-2952


 Geico
 One Geico Center
 Macon, GA 31296


 Graham Newman LLC
 12209 Central Ave.
 Chino, CA 91710
Case 6:19-bk-15974-MH   Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47   Desc
                        Main Document    Page 64 of 68


 Hummingbird Funds/ Blue Trust
 13394 W. Trepania Rd
 Hayward, WI 54843


 Inbox Loan
 PO BOX 881
 Santa Rosa, CA 95402


 Inform Diagnostics
 PO BOX 841830
 Dallas, TX 75284


 Internal Revenue Service (BK)
 Centralized Insolvency Operation
 P. O. Box 7346
 Philadelphia, PA 19101-7346


 John E. Bouzane
 474 W. Orange Show Rd
 San Bernardino, CA 92408


 One Main
 P.O Box 3251
 Evansville, IN 47731


 Quest Diagnostics
 PO BOX 740987
 Cincinnati, OH 45274


 Speedy Cash
 Attn: Bankruptcy
 P.O. Box 780408
 Wichita, KS 67278
Case 6:19-bk-15974-MH                 Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                                Desc
                                      Main Document    Page 65 of 68




  Notice Required by 11 U.S.C. § 342(b) for
  Individuals Filing for Bankruptcy (Form 2010)


                                                                  Chapter 7:          Liquidation
     This notice is for you if:

           You are an individual filing for bankruptcy,
                                                                            $245      filing fee
           and                                                               $75      administrative fee
                                                                  +          ~15      trustee surcharge
           Your debts are primarily consumer debts.
                                                                            $335      total fee
           Consumer debts are defined in 11 U.S.C.
           § 101(8) as "incurred by an individual                 Chapter 7 is for individuals who have financial
           primarily for a personal, family, or                   difficulty preventing them from paying their
           household purpose."                                    debts and who are willing to allow their non­
                                                                  exempt property to be used to pay their
                                                                  creditors. The primary purpose of filing under
                                                                  chapter 7 is to have your debts discharged. The
 The types of bankruptcy that are                                 bankruptcy discharge relieves you after
 available to individuals                                         bankruptcy from having to pay many of your
                                                                  pre-bankruptcy debts. Exceptions exist for
 Individuals who meet the qualifications may file                 particular dehts, and liens on property may still
 under one of four different chapters of the                      be enforced after discharge. For example, a
 Bankruptcy Code:                                                 creditor may have the right to foreclose a home
                                                                  mortgage or repossess an automobile.
  III     Chapter 7 -     Liquidation
                                                                  However, if the court finds that you have
  III     Chapter 11 -    Reorganization
                                                                  committed certain kinds of improper conduct
                                                                  described in the Bankruptcy Code, the court
  II1II   Chapter 12- Voluntary repayment plan
                                                                  may deny your discharge.
                      for family farmers or
                      fishermen
                                                                  You should know that even if you file
                                                                  chapter 7 and you receive a discharge, some
  II1II   Chapter 13- Voluntary repayment plan
                                                                  debts are not discharged under the law.
                      for indi viduals with regular
                                                                  Therefore, you may still be responsible to pay:
                      income
                                                                  iii   most taxes;
 You should have an attorney review your                          •     most student loans;
 decision to file for bankruptcy and the choice of
                                                                  •     domestic support and property settlement
  chapter.
                                                                        obligations;




  Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)           page 1
Case 6:19-bk-15974-MH                Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                             Desc
                                     Main Document    Page 66 of 68




  III    most fines, penalties, forfeitures, and                  your income is more than the median income
         criminal restitution obligations; and                    for your state of residence and family size,
  III    certain debts that are not listed in your                depending on the results of the Means Test, the
         bankruptcy papers.                                       U.S. trustee, bankruptcy administrator, or
                                                                  creditors can file a motion to dismiss your case
  You may also be required to pay debts arising                   under § 707(b) of the Bankruptcy Code. If a
  from:                                                           motion is filed, the court will decide if your
                                                                                i
                                                                  case should be dismissed. To avoid dismissal,
  l1li   fraud or theft;
                                                                  you may choose to proceed under another
  l1li   fraud or defalcation while acting in breach              chapter of the Bankruptcy Code.
         of fiduciary capacity;
                                                                  If you are an individual filing for chapter 7
  l1li   intentional injuries that you inflicted; and
                                                                  bankruptcy, the trustee may sell your property
  III    death or personal injury caused by                       to pay your debts, subject to your right to
         operating a motor vehicle, vessel, or                    exempt the property or a portion of the
         aircraft while intoxicated from alcohol or               proceeds from the sale of the property. The
         drugs.                                                   property, and the proceeds from property that
                                                                  your bankruptcy trustee sells or liquidates that
 If your debts are primarily consumer debts, the                  you are entitled to, is called exempt property.
 court can dismiss your chapter 7 case if it finds                Exemptions may enable you to keep your
 that you have enough income to repay                             home, a car, clothing, and household items or
 creditors a certain amount. You must file                        to receive some of the proceeds if the property
 Chapter 7 Statement of Your Current Monthly                      is sold.
 Income (Official Form 122A-l) if you are an
 individual filing for bankruptcy under                           Exemptions are not automatic. To exempt
 chapter 7. This form will determine your                         property, you must list it on Schedule C: The
 current monthly income and compare whether                       Property You Claim as Exempt (Official Form
 your income is more than the median income                       I06C). If you do not list the property, the
 that applies in your state.                                      trustee may sell it and pay all of the proceeds
                                                                  to your creditors.
  If your income is not above the median for
  your state, you will not have to complete the
  other chapter 7 form, the Chapter 7 Means                       Chapter 11: Reorganization
  Test Calculation (Official Form 122A-2).
                                                                           $1 ,167   filing fee
  If your income is above the median for your                     +          $550 administrative fee
  state, you must file a second form -the                                  $1 ,717   total fee
  Chapter 7 Means Test Calculation (Official
  Form 122A-2). The calculations on the form-­                    Chapter 11 is often used for reorganizing a
  sometimes called the Means Test~educt                           business, but is also available to individuals.
  from your income Ii ving expenses and                           The provisions of chapter 11 are too
  payments on certain debts to determine any                      complicated to summarize briefly.
  amount available to pay unsecured creditors. If



  Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)       page 2
Case 6:19-bk-15974-MH                Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                               Desc
                                     Main Document    Page 67 of 68




  Because bankruptcy can have serious long-term financial and legal consequences, Including loss of
  your property, you should hire an attorney and carefully consider all of your options before you file.
  Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
  and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
  properly and protect you, your family, your home, and your possessions.
  Although the law allows you to represent yourself In bankruptcy court, you should understand that
  many people find it difficult to represent themselves successfully. The rules are technical, and a
  mistake or Inaction may harm you. If you file without an attorney, you are stili responsible for knowing
  and following all of the legal requirements.
  You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
  necessary documents.
  Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
  bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
  fraud in connection with a bankruptcy case can result in fines up to $2~,000, or imprisonment for up to
  20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




  Chapter 12: Repayment plan for family                           Under chapter 13, you must file with the court
              farmers or fishermen                                a plan to repay your creditors all or part of the
                                                                  money that you owe them, usually using your
             $200 filing fee
                                                                  future earnings. If the court approves your
  +           $75 administrative fee
             $275 total fee
                                                                  plan, the court will allow you to repay your
                                                                  debts, as adjusted by the plan, within 3 years or
 Similar to chapter 13, chapter 12 permits                        5 years, depending on your income and other
 family farmers and fishermen to repay their                      factors.
 debts over a period of time using future
 earnings and to discharge some debts that are                    After you make all the payments under your
 not paid.                                                        plan, many of your debts are discharged. The
                                                                  debts that are not discharged and that you may
                                                                  still be responsible to pay include:

  Chapter 13: Repayment plan for                                  •    domestic support obligations,
              individuals with regular                            •    most student loans,
              income                                              •   certain taxes,
                                                                                I



           $235     filing fee
                                                                  •    debts for fraud or theft,

  +          $75    administrative fee                            •    debts for fraud or defalcation while acting
                                                                       in a fiduciary capacity,
            $31 0   total fee
                                                                  •    most criminal fines and restitution
  Chapter 13 is for individuals who have regular                       obligations,
  income and would like to pay all or part of
  their debts in installments over a period of time
                                                                  •   certain debts that are not listed in your
                                                                      bankruptcy papers,
  and to discharge some debts that are not paid.
  You are eligible for chapter] 3 only if your                    •   certain debts for acts that caused death or
                                                                      personal injury, and
  debts are not more than certain dollar amounts
  set forth in 11 U.S.c. § 109.                                   •   certain long-term secured debts.



  Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)       page 3
Case 6:19-bk-15974-MH                       Doc 1 Filed 07/09/19 Entered 07/09/19 00:36:47                      Desc
                                            Main Document    Page 68 of 68




                                                                  A married couple may file a bankruptcy case
                                                                  together-called a joint case. If you file a joint
          Warning: File Your Forms on Time
                                                                  case and each spouse lists the same mailing
          Section 521 (a)(1) of the Bankruptcy Code
                                                                  address on the bankruptcy petition, the
          requires that you promptly file detailed information
                                                                  bankruptcy court generally will mail you and
          about your creditors, assets, liabilities, income.
          expenses and general financial condition. The           your spouse one copy of each notice, unless
          court may dismiss your bankruptcy case if you do        you file a statement with the court asking that
          not file this information within the deadlines set by   each spouse receive separate copies.
          the Bankruptcy Code, the Bankruptcy Rules, and
          the local rules of the court.

          For more information about the documents and            Understand which services you
          their deadlines, go to:                                 could receive from credit
          http://www.uscourts.qov/bkformslbankruptcy form         counseling agencies
          s. html#procedu reo
                                                                  The law generally requires that you receive a
                                                                  credit counse1ing briefing from an approved
                                                                  credit counseling agency. II U.S.C. § 109(h).
  Bankruptcy crimes have serious
                                                                  If you are filing a joint case, both spouses must
  consequences
                                                                  receive the briefing. With limited exceptions,
  II!!      If you knowingly and fraudulently conceal             you must receive it within the 180 days before
            assets or make a false oath or statement              you file your bankruptcy petition. This briefing
            under penalty of perjury--either orally or            is usually conducted by telephone or on the
            in writing-in connection with a                       Internet.
            bankruptcy case, you may be fined.
            imprisoned, or both.                                  In addition, after filing a bankruptcy case, you
                                                                  generally must complete a financial
  IlII!      All information you supply in connection             management instructional course before you
            with a bankruptcy case is subject to                  can receive a discharge. If you are filing a joint
            examination by the Attorney General acting            case, both spouses must complete the course.
            through the Office of the U.S. Trustee, the
            Office of the U.S. Attorney, and other                You can obtain the list of agencies approved to
            offices and employees of the U.S.                     provide both the briefing and the instructional
            Department of Justice.                                course from:
                                                                  http://justice.gov/ustleo/hapcpaiccde/cc approved.hlml.
  Make sure the court has your                                    In Alabama and North Carolina, go to:
                                                                              I
  mailing address                                                 http://www.uscourts.gov/FederaICourts/Bankruptcy/
                                                                  BankruplcyResources/ApprovedCredit
  The bankruptcy court sends notices to the
                                                                  AndDebtCounselors.aspx.
  mailing address you list on Voluntary Petition
  for Individuals Filing for Bankruptcy (Official
                                                                  If you do not have access to a computer, the
  Form 101). To ensure that you receive
                                                                  clerk of the bankruptcy court may be able to
  information about your case, Bankruptcy
                                                                  help you obtain the list.
  Rule 4002 requires that you notify the court of
  any changes in your address.



  Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)       page 4
